Exhibit 10.2

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

among

 

MICRON TECHNOLOGY, INC.,
as Borrower

 

and

 

THE LENDERS PARTY HERETO,

 

and

 

MORGAN STANLEY SENIOR FUNDING, INC.,
as Administrative Agent and as Collateral Agent

 

Dated as of April 26, 2016

 

MORGAN STANLEY SENIOR FUNDING, INC.,
CITIGROUP GLOBAL MARKETS INC.,
HSBC SECURITIES (USA) INC.
and
JPMORGAN CHASE BANK, N.A.,

 

As Joint Lead Arrangers and Joint Bookrunners

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC,
DBS BANK LTD.
and
WELLS FARGO SECURITIES, LLC

 

As Co-Syndication Agents

 

ING FINANCIAL MARKETS LLC,
STANDARD CHARTERED BANK,
AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED
BNP PARIBAS SECURITIES CORP.,
CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
and
U.S. BANK NATIONAL ASSOCIATION

 

As Co-Documentation Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1 DEFINITIONS

1

 

 

 

1.1.

Defined Terms

1

1.2.

Other Definitional Provisions

24

1.3.

Delivery of Notices

24

 

 

 

SECTION 2 AMOUNT AND TERMS OF LOANS AND COMMITMENTS

25

 

 

 

2.1.

Term Commitments

25

2.2.

Procedure for Term Loan Borrowing

25

2.3.

RESERVED

25

2.4.

RESERVED

25

2.5.

RESERVED

25

2.6.

RESERVED

25

2.7.

RESERVED

25

2.8.

Repayment of Loans; Evidence of Debt

25

2.9.

Interest Rates and Payment Dates

26

2.10.

Computation of Interest and Fees

26

2.11.

Inability to Determine Interest Rate

27

2.12.

RESERVED

27

2.13.

Optional Prepayment of Loans; Repricing Transaction

27

2.14.

Change of Control Prepayment

33

2.15.

Conversion and Continuation Options

34

2.16.

Limitations on Eurodollar Tranches

34

2.17.

Pro Rata Treatment, etc.

34

2.18.

Requirements of Law

35

2.19.

Taxes

36

2.20.

Indemnity

40

2.21.

Change of Lending Office

40

2.22.

Fees

40

2.23.

RESERVED

40

2.24.

Nature of Fees

40

2.25.

RESERVED

40

2.26.

Replacement of Lenders

40

2.27.

Extensions of Loans and Commitments

41

2.28.

Reserved

42

2.29.

Defaulting Lenders

42

 

 

 

SECTION 3 REPRESENTATIONS AND WARRANTIES

43

 

 

 

3.1.

Existence; Compliance with Law

43

3.2.

Power; Authorizations; Enforceable Obligations

43

3.3.

No Legal Bar

44

3.4.

Accuracy of Information

44

3.5.

No Material Adverse Effect

44

3.6.

Subsidiaries

44

3.7.

Title to Assets; Liens

44

3.8.

Intellectual Property

45

3.9.

Use of Proceeds

45

 

i

--------------------------------------------------------------------------------


 

3.10.

Litigation

45

3.11.

Federal Reserve Regulations

45

3.12.

Solvency

45

3.13.

Taxes

45

3.14.

ERISA

45

3.15.

Environmental Matters; Hazardous Material

46

3.16.

Investment Company Act; Other Regulations

46

3.17.

Labor Matters

46

3.18.

Security Documents

46

3.19.

Anti-Corruption Laws and Sanctions

46

3.20.

EEA Financial Institutions

47

 

 

 

SECTION 4 CONDITIONS PRECEDENT

47

 

 

 

4.1.

Conditions to the Closing Date

47

 

 

 

SECTION 5 AFFIRMATIVE COVENANTS

49

 

 

 

5.1.

Financial Statements, Etc.

49

5.2.

Compliance Certificate

49

5.3.

Maintenance of Existence

49

5.4.

Maintenance of Insurance

49

5.5.

Use of Proceeds

50

5.6.

After-Acquired Collateral; Further Assurances

50

5.7.

Compliance with Laws

52

5.8.

Post-Closing Obligations

52

 

 

 

SECTION 6 NEGATIVE COVENANTS

52

 

 

 

6.1.

Limitation on Subsidiary Indebtedness

52

6.2.

Limitation on Liens

55

6.3.

Merger, Consolidation, or Sale of Assets

55

6.4.

Limitation on Sale and Leaseback Transactions

56

6.5.

Anti-Corruption Laws and Sanctions

57

 

 

 

SECTION 7 EVENTS OF DEFAULT

57

 

 

 

7.1.

Events of Default

57

 

 

 

SECTION 8 THE AGENTS

60

 

 

 

8.1.

Appointment

60

8.2.

Delegation of Duties

60

8.3.

Exculpatory Provisions

60

8.4.

Reliance by the Administrative Agent

60

8.5.

Notice of Default

61

8.6.

Non-Reliance on the Agent and Other Lenders

61

8.7.

Indemnification

61

8.8.

Agent in Its Individual Capacity

62

8.9.

Successor Administrative Agent

62

8.10.

The Co-Syndication Agents and the Co-Documentation Agents

62

8.11.

Collateral Security

62

8.12.

Enforcement by the Administrative Agent and Collateral Agent

62

8.13.

Withholding Tax

63

 

 

 

SECTION 9 MISCELLANEOUS

63

 

ii

--------------------------------------------------------------------------------


 

9.1.

Amendments and Waivers

63

9.2.

Notices

65

9.3.

No Waiver; Cumulative Remedies

66

9.4.

Survival of Representations and Warranties

66

9.5.

Payment of Expenses

66

9.6.

Successors and Assigns; Participations

68

9.7.

Adjustments; Setoff

71

9.8.

Counterparts

71

9.9.

Severability

71

9.10.

Integration

71

9.11.

GOVERNING LAW

72

9.12.

Submission To Jurisdiction; Waivers

72

9.13.

Acknowledgements

72

9.14.

Releases of Guarantees and Liens

73

9.15.

Confidentiality

74

9.16.

WAIVERS OF JURY TRIAL

75

9.17.

Patriot Act

75

9.18.

No Fiduciary Duty

75

9.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

76

9.20.

Lien Sharing and Priority Confirmation

76

 

SCHEDULES

 

 

 

Schedule 1.1

Term Commitment Amounts

Schedule 3.6

Subsidiaries

Schedule 3.18

UCC Filing Jurisdictions

 

 

EXHIBITS

 

 

 

Exhibit A-1

Form of Closing Certificate for the Borrower

Exhibit A-2

Form of Closing Certificate for the Guarantors

Exhibit B

Form of Notice of Borrowing

Exhibit C

Form of Assignment and Acceptance

Exhibit D

Form of Pari Passu Intercreditor Agreement

Exhibit E-1

Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2

Form of United States Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-3

Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-4

Form of United States Tax Compliance Certificate (For Non-U.S. Participants That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit F

Form of Notice of Continuation/Conversion

 

 

Exhibit G

Form of Acceptance and Prepayment Notice

 

 

Exhibit H

Form of Discount Range Prepayment Notice

 

 

Exhibit I

Form of Discount Range Prepayment Offer

 

 

Exhibit J

Form of Solicited Discounted Prepayment Notice

 

iii

--------------------------------------------------------------------------------


 

Exhibit K

Form of Solicited Discounted Prepayment Offer

 

 

Exhibit L

Form of Specified Discount Prepayment Notice

 

 

Exhibit M

Form of Specified Discount Prepayment Response

 

iv

--------------------------------------------------------------------------------


 

THIS CREDIT AGREEMENT, dated as of April 26, 2016, among MICRON
TECHNOLOGY, INC., a Delaware corporation (the “Borrower”), MORGAN STANLEY SENIOR
FUNDING, INC. (“MSSF”), as administrative agent (in such capacity and including
any successors in such capacity, the “Administrative Agent” or the “Agent”) and
as collateral agent (in such capacity and including any successors in such
capacity, the “Collateral Agent”), the other agents party hereto and each of the
financial institutions from time to time party hereto (collectively, the
“Lenders”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower intends to use the Loans (as defined below) for general
corporate purposes, including working capital, cash on the balance sheet, and
capital expenditures.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

SECTION 1
Definitions

 

1.1.                            Defined Terms.  As used in this Agreement, the
following terms shall have the meanings specified below:

 

“ABL Credit Agreement”: that certain Credit Agreement, dated as of December 2,
2014 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time), by and among the Borrower, Micron Semiconductor
Products, Inc., the guarantors party thereto, HSBC Bank USA, N.A., as
administrative agent, HSBC Bank USA, N.A. and JPMorgan Chase Bank, N.A., as
co-collateral agents, and the lenders party thereto.

 

“Acceptable Discount”: the meaning assigned to such term in
Section 2.13(c)(iv)(A).

 

“Acceptable Prepayment Amount”: the meaning assigned to such term in
Section 2.13(c)(iv)(B).

 

“Acceptance and Prepayment Notice”: an irrevocable written notice from a Lender
accepting a Solicited Discounted Prepayment Offer to make a Discounted Loan
Prepayment at the Acceptable Discount specified therein pursuant to
Section 2.13(c)(iv) substantially in the form of Exhibit G.

 

“Acceptance Date”: the meaning assigned to such term in Section 2.13(c)(iv)(A).

 

“Administrative Agent”: the meaning set forth in the preamble to this Agreement.

 

“Affiliate”: as to any Person, any other Person which, directly or indirectly,
is in control of, is controlled by, or is under common control with, such
Person.  For purposes of this definition, “control” of a Person means the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person whether through the ownership of voting securities, by
contract or otherwise.

 

“Agent”: the meaning set forth in the preamble to this Agreement.

 

“Aggregate Debt”: the sum of the following as of the date of determination:
(1) the then aggregate outstanding amount of the Indebtedness of the Borrower
and its Domestic Restricted Subsidiaries, without duplication, incurred on or
after the Closing Date and secured by Liens not permitted under
Section 6.2(a) (determined in accordance with such Section); (2) the then
aggregate outstanding amount of all Subsidiary Debt incurred on or after the
Closing Date, without duplication, and not permitted under
Section 6.1(a) (including as a result of the exclusions set forth in
Section 6.1(b)); provided that any such Subsidiary Debt

 

1

--------------------------------------------------------------------------------


 

will be excluded from this clause (2) to the extent that such Subsidiary Debt
(or the related Indebtedness) is included in clause (1) or (3) of this
definition; and (3) the then existing Attributable Debt of the Borrower and its
Domestic Restricted Subsidiaries in respect of sale and lease-back transactions,
without duplication, entered into after the Closing Date pursuant to
Section 6.4(b); provided that any such Attributable Debt will be excluded from
this clause (3) to the extent of indebtedness relating thereto is included in
clause (1) or (2) of this definition, provided further, in no event will the
amount of any Indebtedness (including Guarantees of such Indebtedness) be
required to be included in the calculation of Aggregate Debt more than once
despite the fact more than one Person is liable with respect to such
Indebtedness and despite the fact that such Indebtedness is secured by the
assets of more than one Person (for example, and for avoidance of doubt, in the
case where more than one Domestic Restricted Subsidiary has Guaranteed or
otherwise become liable for such Indebtedness or in the case where there are
Liens on assets of one or more of the Borrower and its Domestic Restricted
Subsidiaries securing such Indebtedness or one or more Guarantees thereof, the
amount of Indebtedness so Guaranteed or secured shall only be included once in
the calculation of Aggregate Debt).

 

“Agreement”: this Credit Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“ALTA”: American Land Title Association.

 

“Anti-Corruption Laws”: means all laws, rules and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Applicable Discount”: the meaning assigned to such term in
Section 2.13(c)(iii)(A).

 

“Applicable Margin”: a percentage per annum equal to in the case of Term Loans
maintained as (i) Base Rate Loans, 5.00% and (ii) Eurodollar Loans, 6.00%.

 

“Approved Electronic Communication”: any notice, demand, communication,
information, document or other material that any Loan Party provides to the
Administrative Agent pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Agent or to the Lenders by
means of electronic communications pursuant to Section 9.2(b).

 

“Approved Fund”: as defined in Section 9.6(b)(ii).

 

“Arranger”: each of the Joint Lead Arrangers.

 

“Assignee”: as defined in Section 9.6(b)(i).

 

“Assignment and Acceptance”: in the case of assignments of Term Loans, an
assignment and acceptance entered into by a Lender and an Assignee and accepted
by the Administrative Agent to the extent required pursuant to Section 9.6,
substantially in the form of Exhibit C hereto.

 

“Attributable Debt”: in connection with a sale and lease-back transaction the
lesser of: (1) the fair value of the assets subject to such transaction, as
determined in good faith by a Responsible Officer of the Borrower; and (2) the
present value of the minimum rental payments called for during the terms of the
lease (including any period for which such lease has been extended), determined
in accordance with GAAP, discounted at a rate that, at the inception of the
lease, the lessee would have incurred to borrow over a similar term the funds
necessary to purchase the leased assets.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in

 

2

--------------------------------------------------------------------------------


 

connection with any Discounted Loan Prepayment pursuant to
Section 2.13(c); provided that the Borrower shall not designate the
Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent).

 

“Bail-In Action”: means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation”: means, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bankruptcy Code”: the United States Bankruptcy Code, codified as Title 11, U.S.
Code §101-1330, as amended.

 

“Base Rate”: for any day, the highest of (a) the Federal Funds Effective Rate
plus ½ of 1% per annum, (b) the Prime Rate or (c) the Eurodollar Rate for a
one-month interest period plus 1.0%.  Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Eurodollar
Rate for a one-month interest period shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or such Eurodollar Rate, respectively.

 

“Base Rate Loans”: Term Loans the rate of interest applicable to which is based
upon the Base Rate.

 

“Benefited Lender”: the meaning set forth in Section 9.7(a).

 

“Board of Directors”: the board of directors of the Borrower or any committee
thereof duly authorized to act on behalf of such board.

 

“Board of Governors”: the Board of Governors of the Federal Reserve System of
the United States or any Governmental Authority which succeeds to the powers and
functions thereof.

 

“Boise Property”: all real property vested solely in the Borrower or a Guarantor
at the location commonly known as 8000 S. Federal Way; Boise, Idaho 83716
together with all real property vested solely in the Borrower or a Guarantor
adjoining, contiguous to, or in vicinity of the Boise Property.

 

“Borrower”: the meaning set forth in the preamble to this Agreement.

 

“Borrower Offer of Specified Discount Prepayment”: the offer by the Borrower to
make a voluntary prepayment of Loans at a specified discount to par pursuant to
Section 2.13(c)(ii).

 

“Borrower Solicitation of Discount Range Prepayment Offers”: the solicitation by
the Borrower of offers for, and the corresponding acceptance by a Lender of, a
voluntary prepayment of Loans at a specified range at a discount to par pursuant
to Section 2.13(c)(iii).

 

“Borrower Solicitation of Discounted Prepayment Offers”: the solicitation by the
Borrower of offers for, and the subsequent acceptance, if any, by a Lender of, a
voluntary prepayment of Loans at a discount to par pursuant to
Section 2.13(c)(iv).

 

“Borrowing”: the making of Term Loans by the Lenders on the Borrowing Date.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Date”: the Business Day specified in a notice pursuant to Section 2.2
as a date on which the Borrower requests the making of Term Loans hereunder.

 

“Business Day”: any day other than a Legal Holiday.

 

“Capital Stock”: any and all shares of stock of a corporation, partnership
interests or other equivalent interests (however designated, whether voting or
non-voting) in such Person’s equity, entitling the holder to receive a share of
the profits and losses, and a distribution of assets, after liabilities, of such
Person.

 

“CFC”: controlled foreign corporation within the meaning of Section 957 of the
Code.

 

“Change of Control”:

 

(1)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), other than the Borrower,
its Subsidiaries or any employee benefit plan of the Borrower or its
Subsidiaries, has filed a Schedule 13D or Schedule TO (or any successor
schedule, form or report) pursuant to the Exchange Act disclosing that such
person has become the direct or indirect “beneficial owner” (as such term is
used in Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of the
Voting Stock of the Borrower, unless such beneficial ownership (a)  arises
solely as a result of a revocable proxy delivered in response to a proxy or
consent solicitation made pursuant to the applicable rules and regulations under
the Exchange Act, and (b)  is not also then reportable on Schedule 13D (or any
successor schedule under the Exchange Act, except that for the purpose of this
clause (1) a person will be deemed to have beneficial ownership of all shares
that such person has the right to acquire irrespective of whether that right is
exercisable immediately or only after the passage of time); provided, however,
that a transaction will not be deemed to involve a Change of Control under this
clause (1) if (a)  the Borrower becomes a direct or indirect wholly owned
subsidiary of a holding company, and (b) (i)  the direct or indirect holders of
the Voting Stock of such holding company immediately following that transaction
are substantially the same as the holders of the Borrower’s Voting Stock
immediately prior to that transaction or (ii)  immediately following that
transaction no “person” or “group” (other than a holding company satisfying the
requirements of this sentence) is the beneficial owner, directly or indirectly,
of more than 50% of the Voting Stock of such holding company; or

 

(2)                                 the Borrower sells, conveys, transfers or
leases (either in one transaction or a series of related transactions) all or
substantially all assets of the Borrower and its Subsidiaries taken as a whole
to, or merges or consolidates with, a Person (other than the Borrower or any of
its Subsidiaries), other than any such merger or consolidation where the shares
of the Borrower’s Voting Stock outstanding immediately prior to such transaction
constitute, or are converted into or exchanged for, a majority of the Voting
Stock of the surviving person or parent entity thereof immediately after giving
effect to such transaction; or

 

(3)                                 the adoption of a plan relating to the
Borrower’s liquidation or dissolution.

 

“Change of Control Acceptance Notice”: the meaning set forth in Section 2.14.

 

“Change of Control Payment Date”: the meaning set forth in Section 2.14.

 

“Change of Control Prepayment Offer”: the meaning set forth in Section 2.14.

 

“Change of Control Triggering Event”: the occurrence of (1) a Change of Control
that is accompanied or followed by a ratings downgrade of the Term Loan within
the Ratings Decline Period for such Change of

 

4

--------------------------------------------------------------------------------


 

Control by each of Moody’s and S&P (or, in the event Moody’s or S&P or both
shall cease rating the Term Loan (for reasons outside the control of the
Borrower) and the Borrower shall select any other nationally recognized rating
agency, the equivalent of such ratings by such other nationally recognized
rating agency) and (2) the rating of the Term Loan on any day during such
Ratings Decline Period is below the lower of the rating by such nationally
recognized rating agency in effect (a)  immediately preceding the first public
announcement of the Change of Control (or occurrence thereof if such Change of
Control occurs prior to public announcement) and (b)  on the Closing Date.

 

“Closing Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied or waived, which date is April 26, 2016.

 

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents”: ING Financial Markets LLC, Standard Chartered Bank,
Australia and New Zealand Banking Group Limited, BNP Paribas Securities Corp.,
Crédit Agricole Corporate and Investment Bank, The Bank of Tokyo-Mitsubishi
UFJ, Ltd. and U.S. Bank National Association.

 

“Collateral”: all “Collateral” as defined in any Security Document and all of
the other property and assets that are or are required under the terms hereof or
under the Security Documents to be subject to Liens in favor of the Collateral
Agent for the benefit of the Secured Parties.

 

“Collateral Agent”: the meaning set forth in the preamble to this Agreement.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a controlled group that includes the Borrower and that is
treated as a single employer under Section 414 of the Code.

 

“Consolidated EBITDA”: with respect to any Person for any Measurement Period,
the sum of, without duplication, the amounts for such period, taken as a single
accounting period, of (1) Consolidated Net Income; excluding (to the extent
deducted or otherwise excluded in calculating Consolidated Net Income in such
Measurement Period), the following amounts (or, to the extent attributable to a
non-wholly owned consolidated entity, a portion of the following amounts
proportionate to the Borrower’s allocable interest in such entity);
(2) Consolidated Non-cash Charges; (3) Consolidated Interest Expense;
(4) Consolidated Income Tax Expense; (5) restructuring expenses and charges;
(6) any expenses or charges related to any equity offering, Investment,
recapitalization or incurrence of Indebtedness not prohibited under this
Agreement (whether or not successful) or related to the entry into this
Agreement; and (7) any charges, expenses or costs incurred in connection or
associated with mergers, acquisitions or divestitures after the Closing Date.

 

Consolidated EBITDA shall be calculated after giving effect on a pro forma basis
for the applicable Measurement Period to any asset sales or other dispositions
or acquisitions, investment, mergers, consolidations and discontinued operations
(as determined in accordance with GAAP) by such Person and its Subsidiaries
(1) that have occurred during such Measurement Period or at any time subsequent
to the last day of such Measurement Period and on or prior to the date of the
transaction in respect of which Consolidated EBITDA is being determined and
(2) that the Borrower determines in good faith are outside the ordinary course
of business, in each case as if such asset sale or other disposition or
acquisition, investment, merger, consolidation or disposed operation occurred on
the first day of such Measurement Period. For purposes of this definition, pro
forma calculations shall be made in accordance with Article 11 of Regulation S-X
under the Securities Act; provided that such pro forma calculations may include
operating expense reductions for such period resulting from the transaction
which is being given pro forma effect that are reasonably identifiable and
factually supportable and have been realized or for which the steps necessary
for realization have been taken or have been identified and are reasonably
expected to be taken within one year following

 

5

--------------------------------------------------------------------------------


 

any such transaction (which operating expense reductions are reasonably expected
to be sustainable); provided that, the Borrower shall not be required to give
pro forma effect to any transaction that it does not in good faith deem
material. Such pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower.

 

“Consolidated Income Tax Expense”: with respect to any Person for any period,
the provision for (or benefit of) federal, state, local and foreign income taxes
of such Person and its Subsidiaries for such period as determined on a
consolidated basis in accordance with GAAP, including any penalties and interest
related to such taxes or arising from any tax examinations, to the extent the
same were deducted (or added back, in the case of income tax benefit) in
computing Consolidated Net Income.

 

“Consolidated Interest Expense”: with respect to any Person for any period,
without duplication, the total net interest expense of such Person and its
Subsidiaries for such period as determined on a consolidated basis in accordance
with GAAP to the extent deducted in calculating Consolidated Net Income, of such
Person and its Subsidiaries.

 

“Consolidated Net Income”: with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries, after
deduction of net income (or loss) attributable to non-controlling interests, for
such period as determined in accordance with GAAP, adjusted, to the extent
included in calculating such net income, by excluding, without duplication, the
following (or, to the extent attributable to a non-wholly owned consolidated
entity, a portion of the following amounts proportionate to the Borrower’s
allocable interest in such entity): (1) all extraordinary, unusual or
nonrecurring gains or losses (net of fees and expense relating to the
transaction giving rise thereto); (2) charges or losses as a result of judgments
and settlements in connection with litigation or threatened litigation, up to a
maximum in any Measurement Period of $1.0 billion; (3) gains or losses in
respect of any asset impairments, write-offs or sales (net of fees and expenses
relating to the transaction giving rise thereto); (4) any expenses, losses or
charges incurred related to lower of cost or market write-downs for work in
process or finished goods inventories; (5) any expenses, losses or charges
incurred related to excess or obsolete inventories; (6) the net income (loss)
from any disposed or discontinued operations or any net gains or losses on
disposed or discontinued operations; (7) any gain or loss realized as a result
of the cumulative effect of a change in accounting principles; (8) any net gains
or losses attributable to the early extinguishment or conversion of
Indebtedness, derivative instruments, embedded derivatives or other similar
obligations; (9) equity in net income (loss) of equity method investees;
(10) gains, losses, income and expenses resulting from the application of fair
value accounting to derivative instruments; and (11) gains or losses resulting
from currency fluctuations. In addition, to the extent not already included in
Consolidated Net Income of such Person and its Subsidiaries, the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses or charges that are covered by indemnification or other reimbursement
provisions in connection with any investment or sale, conveyance, transfer or
disposition of assets not prohibited under this Agreement.

 

“Consolidated Net Tangible Assets”: with respect to any Person, the total amount
of assets of such Person and its Consolidated Subsidiaries after deducting
therefrom (a)  all current liabilities of such Person and its Consolidated
Subsidiaries (excluding (i)  the current portion of long-term debt and the
portion of any convertible debt classified as “current” despite having a stated
maturity more than 12 months from the date as of which the amount thereof is
being computed and (ii)  any liabilities which are by their terms renewable or
extendible at the option of the obligor thereon to a date more than 12 months
from the date as of which the amount thereof is being computed) and (b)  all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and any other like intangibles of such Person and its Consolidated
Subsidiaries, all as set forth on the consolidated balance sheet of such Person
for the most recently completed fiscal quarter for which financial statements
have been filed with the SEC and computed in accordance with GAAP.

 

6

--------------------------------------------------------------------------------


 

“Consolidated Non-cash Charges”: with respect to any Person for any period
determined on a consolidated basis in accordance with GAAP, the aggregate
depreciation; amortization (including amortization of goodwill, other
intangibles, deferred financing fees, debt issuance costs, commissions, fees and
expenses); non-cash compensation expense incurred in connection with the
issuance of Equity Interests to any director, officer, employee or consultant of
such Person or any Subsidiary; and other non-cash expenses of such Person and
its Subsidiaries reducing Consolidated Net Income of such Person and its
Subsidiaries for such period (excluding any such charge which requires an
accrual of or a reserve for cash charges for any future period).

 

“Consolidated Subsidiaries”: as of any date of determination and with respect to
any Person, those subsidiaries of that Person whose financial data is, in
accordance with GAAP, reflected in that Person’s consolidated financial
statements.

 

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

“Copyrights”:  (i) all copyrights, database rights, design rights, mask works
and works of authorship arising under the laws of the United States, any other
country or any political subdivision thereof, whether registered or unregistered
and whether published or unpublished, all registrations and recordings thereof,
and all applications in connection therewith, including, without limitation, all
registrations, recordings and applications in the United States Copyright
Office, and (ii) the right to obtain all renewals thereof.

 

“Copyright Licenses”:  any written agreement naming the Borrower or any
Guarantor as a party, granting any right under any Copyright, including, without
limitation, the grant of rights to reproduce, prepare derivative works based
upon, perform, display, manufacture, distribute, exploit and sell materials
derived from any Copyright.

 

“Co-Syndication Agents”: Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Credit Suisse Securities (USA) LLC, DBS Bank Ltd. and Wells Fargo Securities,
LLC.

 

“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default”: any of the events specified in Section 7.1, whether or not any
requirement for the giving of notice, the expiration of applicable cure or grace
periods, or both, has been satisfied.

 

“Defaulting Lender”: means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within one Business Day of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, or (ii) pay to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, (b) has notified the
Borrower and the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder (unless such writing relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing) cannot be satisfied), (c) has failed,
within two Business Days after written request by the Administrative Agent or
the Borrower, to confirm in writing to the

 

7

--------------------------------------------------------------------------------


 

Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, after the Closing Date, (i) become
the subject to any bankruptcy event, (ii) had appointed for it a receiver,
liquidator, examiner, custodian, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-In Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent in consultation with the Borrower that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.29(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Discount Prepayment Accepting Lender”: the meaning assigned to such term in
Section 2.13(c)(ii)(A).

 

“Discount Range”: the meaning assigned to such term in Section 2.13(c)(iii).

 

“Discount Range Prepayment Amount”: the meaning assigned to such term in
Section 2.13(c)(iii).

 

“Discount Range Prepayment Notice”: a written notice of a Borrower Solicitation
of Discount Range Prepayment Offers made pursuant to
Section 2.13(c)(iii) substantially in the form of Exhibit H.

 

“Discount Range Prepayment Offer”: the irrevocable written offer by a Lender,
substantially in the form of Exhibit I, submitted in response to an invitation
to submit offers following the Auction Agent’s receipt of a Discount Range
Prepayment Notice.

 

“Discount Range Prepayment Response Date”: the meaning assigned to such term in
Section 2.13(c)(iii).

 

“Discount Range Proration”: the meaning assigned to such term in
Section 2.13(c)(iii)(B).

 

“Discounted Loan Prepayment”: the meaning assigned to such term in
Section 2.13(c)(i).

 

“Discounted Prepayment Determination Date”: the meaning assigned to such term in
Section 2.13(c)(iv)(B).

 

“Discounted Prepayment Effective Date”: in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five Business Days following the receipt by each relevant
Lender of notice from the Auction Agent in accordance with Section 2.13(c)(ii),
Section 2.13(c)(iii) or Section 2.13(c)(iv), as applicable, unless a shorter
period is agreed to between the Borrower and the Auction Agent.

 

“Dollars” and “$”: dollars in lawful currency of the United States.

 

8

--------------------------------------------------------------------------------


 

“Domestic Restricted Subsidiary”: with respect to any Person, any Restricted
Subsidiary of such Person that is organized or existing under the laws of the
United States, any state thereof or the District of Columbia other than any such
Subsidiary that is (i) a direct or indirect Subsidiary of one or more Foreign
Subsidiaries of such Person or (ii) a FSHCO.

 

“EEA Financial Institution”: means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country”: means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority”: means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Engagement Letter”: that certain engagement letter dated April 15, 2016 among
the Borrower, the Arrangers, the Co-Syndication Agents and the Co-Documentation
Agents.

 

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, legally binding requirements of any Governmental Authority or other
Requirements of Law (including common law) regulating, relating to or imposing
liability or standards of conduct concerning protection of the environment or of
human health (to the extent related to exposure to Materials of Environmental
Concern), as now or may at any time hereafter be in effect.

 

“Equity Interests”: all Capital Stock and all warrants or options with respect
to, or other rights to purchase, Capital Stock, but excluding Indebtedness
convertible into or exchangeable for equity.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

 

“EU Bail-In Legislation Schedule”: means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

 

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) (or a comparable or successor rate which rate
is approved by the Administrative Agent), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 A.M. (London time) on the date that is two Business
Days prior to the beginning of the relevant Interest Period for deposits in
Dollars for a period equal to such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “Eurodollar Base Rate” shall be the interest rate per

 

9

--------------------------------------------------------------------------------


 

annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in Dollars are offered for such relevant Interest Period
to major banks in the London interbank market in London, England by the
Administrative Agent at approximately 11:00 a.m. (London time) on the date that
is two Business Days prior to the beginning of such Interest Period.

 

“Eurodollar Loans”: Term Loans the rate of interest applicable to which is based
upon the Eurodollar Rate.

 

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded upward to the nearest 1/100th of
1%):

 

Eurodollar Base Rate

--------------------------------------------------------------------------------

 

1.00 - Eurocurrency Reserve

Requirements

 

; provided that in no event shall the Eurodollar Rate be less than 0.00%.

 

“Event of Default”: any of the events specified in Section 7.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

 

“Exchange Act”: the Securities Exchange Act of 1934, as amended, or any
successor statute or statutes thereto.

 

“Excluded Taxes”: those Taxes referenced in Section 2.19(a)(i) through
2.19(a)(v).

 

“Extended Term Loans”: the meaning set forth in Section 2.27(a).

 

“Extension”: the meaning set forth in Section 2.27(a).

 

“Extension Offer”: the meaning set forth in Section 2.27(a).

 

“Fair Market Value”: the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the chief financial officer of the
Borrower (unless otherwise provided in this Agreement).

 

“FATCA”: Sections 1471 through 1474 of the Code as in existence on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations thereunder or published administrative guidance implementing such
Sections, any agreement entered into pursuant to current Section 1471(b)(1) of
the Code (or any amended or successor version described above) and any
intergovernmental agreements (and related legislation or official administrative
guidance) implementing the foregoing.

 

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of nationally recognized standing selected by it.

 

10

--------------------------------------------------------------------------------


 

“Fee Letter”: that certain fee letter dated April 26, 2016 between the Borrower
and the Administrative Agent.

 

“Fees”: collectively, the fees pursuant to the Fee Letter, the Engagement
Letter, the fees referred to in Section 9.5 and any other fees payable by any
Loan Party pursuant to this Agreement or any other Loan Document.

 

“Financial Officer”: the Chief Financial Officer, Principal Accounting Officer,
Controller or Treasurer of the Borrower.

 

“First Lien”: a Lien granted by (i) a Security Document to the Collateral Agent
or (ii) any other security agreement with respect to any other series of First
Lien Debt, in each case, for the benefit of the holders of First Lien Debt, at
any time, upon any property of any Loan Party to secure Secured Obligations.

 

“First Lien Debt”:

 

(1)                                 all Obligations; and

 

(2)                                 to the extent issued or outstanding, (A) the
Secured Notes and (B)  any other Indebtedness, including permitted refinancings
of First Lien Debt), that, in the case of this clause (B), are secured equally
and ratably with the Obligations by a First Lien that was expressly permitted to
be incurred and so secured under this Agreement;

 

“Flood Insurance Laws”: collectively, (i) National Flood Insurance Reform Act of
1994 (which comprehensively revised the National Flood Insurance Act of 1968 and
the Flood Disaster Protection Act of 1973) as now or hereafter in effect or any
successor statute thereto, (ii) the Flood Insurance Reform Act of 2004 as now or
hereafter in effect or any successor statute thereto and (iii) the
Biggert-Waters Insurance Reform Act of 2012 as now or hereafter in effect or any
successor statute thereto.

 

“Foreign Subsidiary”: with respect to any Person, any Subsidiary of such Person
other than one that is organized or existing under the laws of the United
States, any state thereof or the District of Columbia.

 

“FSHCO”: with respect to any Person, any Subsidiary substantially all the assets
of which consist of (i) Equity Interests of (and/or intercompany obligations
owed or treated as owed by) one or more CFCs and (ii) Equity Interests of one or
more Subsidiaries described in this definition.

 

“Funding Office”: the office of the Administrative Agent specified in
Section 9.2(a) or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

 

“GAAP”: generally accepted accounting principles in the United States set forth
in the statements and pronouncements of the Financial Accounting Standards Board
or in such other statements by such other entity as have been approved by a
significant segment of the accounting profession, which are in effect as of the
date of determination.

 

“Governmental Authority”: the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

11

--------------------------------------------------------------------------------


 

“Grantors”: any Person that pledges any Collateral under the Security Documents
to secure any Secured Obligations.

 

“Guarantee”: any obligation, contingent or otherwise, of any Person directly or
indirectly guaranteeing any Indebtedness of any other Person and, without
limiting the generality of the foregoing, any obligation, direct or indirect,
contingent or otherwise, of such Person (1) to purchase or pay (or advance or
supply funds for the purchase or payment of) such Indebtedness of such other
Person (whether arising by virtue of partnership arrangements, or by agreements
to keep-well, to purchase assets, goods, securities or services (unless such
purchase arrangements are on arm’s-length terms and are entered into in the
ordinary course of business), to take-or-pay, or to maintain financial statement
conditions or otherwise) or (2) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part);
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

 

“Guarantee and Collateral Agreement”: that certain Guarantee and Collateral
Agreement, dated as of the date hereof, by and among the Borrower and Grantors
from time to time party thereto and the Collateral Agent.

 

“Guarantors”: any Subsidiary of the Borrower that is a party to the Guarantee
and Collateral Agreement, and its successors and assigns, in each case, until
the Guarantee of such Person under the Guarantee and Collateral Agreement has
been released in accordance with the provisions of this Agreement or the
Guarantee and Collateral Agreement.

 

“Guaranty Reimbursement Obligations”: all obligations of the Loan Parties under
Section 2 of the Guarantee and Collateral Agreement.

 

“Identified Participating Lenders”: the meaning set forth in
Section 2.13(c)(iii)(B).

 

“Identified Qualifying Lenders”: the meaning set forth in
Section 2.13(c)(iv)(B).

 

“Indebtedness”: indebtedness for borrowed money. For the avoidance of
doubt, Indebtedness only includes indebtedness for the repayment of money
borrowed, and does not include any other kind of indebtedness or obligation
notwithstanding that such other indebtedness or obligation may be evidenced by a
note, bond, debenture or other similar instrument, may be in the nature of a
financing transaction, or may be an obligation that under GAAP is classified as
“debt” or another type of liability, whether required to be reflected on the
balance sheet of the obligor or otherwise.

 

The amount of any Indebtedness outstanding as of any date will be:

 

(1)                                 the accreted value of the Indebtedness, in
the case of any Indebtedness that does not require the current payment of
interest;

 

(2)                                 the principal amount of the Indebtedness, in
the case of any other Indebtedness;

 

(3)                                 in respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person (and not otherwise
Guaranteed by the specified Person), the lesser of: (a) the fair value (as
determined in good faith by a Responsible Officer of the Borrower) of such
assets at the date of determination; and (b) the principal amount of the
Indebtedness of the other Person; and

 

12

--------------------------------------------------------------------------------


 

(4)                                 in respect of any Indebtedness of another
Person Guaranteed by the specified Person or one or more of such Persons, the
lesser of: (a) the principal amount of such Indebtedness of such other Person
and (b) the maximum amount of such Indebtedness payable under the Guarantee or
Guarantees (without duplication in the case of one or more Guarantees of the
same Indebtedness by Domestic Restricted Subsidiaries).

 

In addition, accrual of interest and accretion or amortization of original issue
discount will not be deemed to be an incurrence of Indebtedness for any purpose
hereunder. For the avoidance of doubt, the inclusion of specific obligations in
Section 6.1(b) shall not create any implication that any such obligations
constitute Indebtedness.

 

“Indemnified Liabilities”: the meaning set forth in Section 9.5.

 

“Indemnitee”: the meaning set forth in Section 9.5.

 

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Insolvent”: pertaining to a condition of Insolvency.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, trade secrets, and any
transferable rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.

 

“Interest Payment Date”: (a) as to any Base Rate Loan, the last Business Day of
each March, June, September and December to occur while such Base Rate Loan is
outstanding and the final maturity date of such Base Rate Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Eurodollar Loan, the date of any repayment or
prepayment made in respect thereof.

 

“Interest Period”: as to any Eurodollar Loan, each period commencing on the last
day of the next preceding Interest Period applicable to such Eurodollar Loan and
ending one, three or six (or, if agreed to by all relevant Lenders, twelve)
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

 

(i)                                     if any Interest Period would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

 

(ii)                                  the Borrower may not select an Interest
Period that would extend beyond the Termination Date; and

 

13

--------------------------------------------------------------------------------


 

(iii)                               any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month.

 

“Investment”: any direct or indirect loan, advance (or other extension of
credit) or capital contribution to (by means of any transfer of cash or other
property or assets to another Person or any other payments for property or
services for the account or use of another Person) another Person, including,
without limitation, the following: (1) the purchase or acquisition of any
Capital Stock or other evidence of beneficial ownership in another Person; and
(2) the purchase, acquisition or Guarantee of the Indebtedness or other
liability of another Person.

 

“Joint Lead Arrangers”: Morgan Stanley Senior Funding, Inc., Citigroup Global
Markets Inc., HSBC Securities (USA) Inc. and JPMorgan Chase Bank, N.A.

 

“Joint Venture”: with respect to any Person, any partnership, corporation or
other entity in which up to and including 50% of the Equity Interests is owned,
directly or indirectly, by such Person and/or one or more of its Subsidiaries.

 

“Legal Holiday”: a Saturday, a Sunday or a day on which banking institutions in
the City of New York or at a place of payment are authorized by law, regulation
or executive order to remain closed.  If a payment date is a Legal Holiday at a
place of payment, payment may be made at that place on the next succeeding day
that is not a Legal Holiday.

 

“Lenders”: the meaning set forth in the preamble to this Agreement.

 

“Lien”: any lien, security interest, mortgage, charge or similar encumbrance,
provided, however, that in no event shall either (i) any legal or equitable
encumbrances deemed to exist by reason of a negative pledge or (ii) an operating
lease or a non-exclusive license be deemed to constitute a Lien.

 

“Loan”: any Term Loan.

 

“Loan Documents”: this Agreement, the Security Documents, the Pari Passu
Intercreditor Agreement, and, after execution and delivery thereof pursuant to
the terms of this Agreement, each Note, and any amendment, waiver, supplement or
other modification to any of the foregoing.

 

“Loan Parties”: the Borrower and the Guarantors.

 

“Manassas Property”: all real property vested solely in the Borrower or a
Guarantor at the location commonly known 9600 Godwin Drive; Manassas, Virginia
20110 together with all real property vested solely in the Borrower or a
Guarantor adjoining, contiguous to, or in vicinity of the Manassas Property.

 

“Material Adverse Effect”: a material adverse effect on (a) the business,
financial condition, results of operations or properties of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents, (c) the validity
or enforceability of the Loan Documents taken as a whole or (d) the material
rights and remedies available to, or conferred upon, the Lenders, the
Administrative Agent and the Collateral Agent under the other Loan Documents,
taken as a whole (it being understood that any event or condition described in
Section 7.1(h) or (i) hereof that would not give rise to a Default or Event of
Default thereunder shall not constitute a Material Adverse Effect under
preceding clause (c) or (d)).

 

“Material Intellectual Property”: as defined in the Guarantee and Collateral
Agreement.

 

14

--------------------------------------------------------------------------------


 

“Material Subsidiary”: each Subsidiary that, as of the last day of the fiscal
quarter of the Borrower most recently ended for which financial statements are
available, had total assets (based on book value) as of the end of such quarter
in excess of $100,000,000 or that is designated by the Borrower as a “Material
Subsidiary.”

 

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, or asbestos, or
polychlorinated biphenyls or any other chemicals, substances, materials, wastes,
pollutants or contaminants in any form, regulated under any Environmental Law.

 

“Measurement Period”: at any date of determination, the most recently completed
four fiscal quarters of the Borrower for which financial statements have been
filed with the SEC.

 

“Minimum Extension Condition”: the meaning set forth in Section 2.27(b).

 

“Moody’s”: Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

“Mortgaged Property”: collectively, the Boise Property and the Manassas Property
and the other real properties of the Borrower or any Guarantor, as to which the
Collateral Agent for the benefit of the Secured Parties is or shall be granted a
Lien pursuant to the Mortgages.

 

“Mortgages”: collectively, each of the mortgages, deeds of trust, deeds to
secure debt and security deeds made by any Loan Party in favor of, or for the
benefit of, the Collateral Agent for the benefit of the Secured Parties referred
to therein, as each may be amended, restated, supplemented or otherwise modified
from time to time; provided, however, in the event any Mortgaged Property is
located in a jurisdiction which imposes mortgage recording taxes or similar
fees, the applicable Mortgage shall not secure an amount in excess of 100% of
the Fair Market Value of such Mortgaged Property.

 

“MSSF”: the meaning set forth in the preamble to this Agreement.

 

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Excluded Taxes”: the meaning set forth in Section 2.19(a).

 

“Notes”: the collective reference to any promissory note evidencing Term Loans.

 

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Term Loans and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
the Term Loans and all other obligations and liabilities of the Borrower to the
Administrative Agent or to any Lender, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.

 

“Offered Amount”: the meaning assigned to such term in Section 2.13(c)(iv).

 

“Offered Discount”: the meaning assigned to such term in Section 2.13(c)(iv).

 

15

--------------------------------------------------------------------------------


 

“Original Termination Date”: April 26, 2022.

 

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document, except
any such Taxes imposed with respect to an assignment (other than an assignment
pursuant to Section 2.26 (Replacement of Lenders)) as a result of the
Administrative Agent, Lender or assignee having a present or former connection
with the applicable taxing jurisdiction (other than any such connection arising
solely from the Administrative Agent or such Lender or assignee having executed,
delivered, become a party to, or performed its obligations or received a payment
under, or enforced, and/or engaged in any activities contemplated with respect
to this Agreement or any other Loan Document).

 

“Pari Passu Intercreditor Agreement”: the form of intercreditor agreement
attached hereto as Exhibit D.

 

“Pari Passu Lien Indebtedness”: Indebtedness secured by a Lien created or
incurred in reliance on Section 6.2(b) and subject to the terms of a Pari Passu
Intercreditor Agreement.

 

“Participant”: the meaning set forth in Section 9.6(c).

 

“Participating Lender”: the meaning assigned to such term in
Section 2.13(c)(iii)(A).

 

“Participant Register”: the meaning set forth in Section 9.6(c)(ii).

 

“Patents”:  (i) all letters patent and patent rights of the United States, any
other country or any political subdivision thereof, all reissues,
reexaminations, and extensions thereof, (ii) all applications for letters patent
of the United States or any other country and all divisionals, continuations and
continuations-in-part thereof, and (iii) all rights to obtain any reissues or
extensions of the foregoing.

 

“Patent License”: all agreements, whether written or oral, providing for the
grant by or to Borrower or any Guarantor of any right to make, have made,
manufacture, use, sell, offer to sell, have sold, import or  export any
invention covered in whole or in part by a Patent.

 

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
on October 26, 2001, as amended.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

 

“Permitted Liens”:

 

(1)                                 Liens existing as of the Closing Date or
arising thereafter pursuant to related agreements existing as of the Closing
Date (other than Liens securing the Secured Obligations);

 

(2)                                 Liens on property given to secure all or any
part of the payment of or financing of all or any part of the purchase price
thereof, or the cost of development, operation, construction, alteration, repair
or improvement of all or any part thereof; provided that such Liens shall be
given (or given pursuant to firm commitment financing arrangements obtained
within such period) within 18 months (or in the case of Liens securing any
Indebtedness supported by an export credit agency, 24 months) after the later of
(i) the acquisition of such property and/or the completion of any such
development, operation, construction, alteration, repair or improvement,
whichever is later and (ii) the

 

16

--------------------------------------------------------------------------------


 

placing into commercial operation of such property after the acquisition or
completion of any such development, operation, construction, alteration, repair
or improvement and shall attach solely to the property acquired, or constructed,
altered or repaired and any improvements then or thereafter placed thereon and
the capital stock of any Person formed to acquire such property, and any
proceeds thereof, accessions thereto and insurance proceeds thereof;

 

(3)                                 Liens existing on any property at the time
of acquisition of such property or Liens existing on assets of a Person and its
Subsidiaries prior to the time such Person becomes a Domestic Restricted
Subsidiary (or arising thereafter pursuant to contractual commitments entered
into prior to acquiring such property) (including acquisition through merger or
consolidation) or at the time of such acquisition (or arising thereafter
pursuant to contractual commitments entered into prior to such Person becoming a
Domestic Restricted Subsidiary) by the Borrower or any Subsidiary of the
Borrower; provided that such Liens do not extend to other assets of the Borrower
or its other Domestic Restricted Subsidiaries;

 

(4)                                 (a) Liens on the Equity Interests of any
Person, including any Joint Venture, and its Subsidiaries which, when such Liens
arise, concurrently becomes a Domestic Restricted Subsidiary or Liens on all or
substantially all of the assets of such Person, including any Joint Venture, and
its Subsidiaries arising in connection with the purchase or acquisition thereof
or of an interest therein by the Borrower or a Subsidiary, including, without
limitation, any such Liens on the Equity Interests in or the assets of IM Flash
Technologies, LLC or its Subsidiaries to secure obligations of the Borrower or
any of its Subsidiaries with respect to all or a portion of the purchase price
for the acquisition of any Equity Interests in or all or a portion of the assets
of IM Flash Technologies, LLC and its Subsidiaries not owned by the Borrower or
its Subsidiaries as of the Closing Date, and (b) Liens on Equity Interests in
any Joint Venture of the Borrower or any of its Subsidiaries, or in any
Subsidiary of the Borrower that owns an Equity Interest in a Joint Venture to
secure Indebtedness contributed or advanced solely to that Joint Venture;
provided that, in the case of each of the preceding clauses (a) and (b), such
Liens do not extend to other assets of the Borrower or its other Domestic
Restricted Subsidiaries;

 

(5)                                 Liens securing Indebtedness of up to 5.0% of
Consolidated Net Tangible Assets to any strategic partner of the Borrower and/or
one or more of its Subsidiaries incurred in connection with joint technology
efforts between such partner and the Borrower and/or one or more of its
Subsidiaries and/or the financing of manufacturing of products;

 

(6)                                 Liens in favor of the Borrower or a Domestic
Restricted Subsidiary of the Borrower;

 

(7)                                 Liens imposed by law, such as carriers’,
warehousemen’s and mechanic’s Liens and other similar Liens arising in the
ordinary course of business, Liens in connection with legal proceedings and
Liens arising solely by virtue of any statutory, common law or contractual
provision relating to banker’s Liens, rights of set-off or similar rights and
remedies as to securities accounts, deposit accounts or other funds maintained
with a creditor depository institution;

 

(8)                                 Liens for taxes, assessments or other
governmental charges not yet overdue for a period of more than 30 days or
subject to penalties for non-payment or which are being contested in good faith
by appropriate proceedings and for which adequate reserves with respect thereto
are maintained on the books of the Borrower or the affected Domestic Restricted
Subsidiary, as the case may be, in accordance with GAAP;

 

(9)                                 Liens to secure the performance of bids,
trade or commercial contracts, government contracts, purchase, construction,
sales and servicing contracts (including utility contracts), leases,

 

17

--------------------------------------------------------------------------------


 

statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature, in each case in the ordinary course of
business, deposits as security for contested taxes, import or customs duties,
liabilities to insurance carriers or for the payment of rent, and Liens to
secure letters of credit, Guarantees, bonds or other sureties given in
connection with the foregoing obligations or in connection with workers’
compensation, unemployment insurance or other types of social security or
similar laws and regulations;

 

(10)                          Liens in favor of any customer arising in respect
of and not exceeding the amount of performance deposits and partial, progress,
advance or other payments by the customer for goods produced or services
rendered (or to be produced or rendered) to that customer and consignment
arrangements (whether as consignor or consignee) or similar arrangements for the
sale or purchase of goods;

 

(11)                          Liens upon specific items of inventory or other
goods, documents of title and proceeds of any Person securing such Person’s
obligation in respect of letters of credit or banker’s acceptances issued or
created in the ordinary course of business for the account of such Person to
facilitate the purchase, shipment, or storage of such inventory or other goods;

 

(12)                          Liens and deposits securing netting services,
business credit card programs, overdraft protection and other treasury,
depository and cash management services or incurred in connection with any
automated clearing-house transfers of funds or other fund transfer or payment
processing services;

 

(13)                          Liens on, and consisting of, deposits made by the
Borrower to discharge or defease any other Indebtedness;

 

(14)                          Liens on insurance policies and the proceeds
thereof (i) incurred in connection with the financing of insurance premiums or
(ii) with respect to any Subsidiary that is not a Domestic Restricted Subsidiary
to the extent of such Subsidiary’s interest as an insured under such policies;

 

(15)                          Liens in favor of customs and revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods and Liens deemed to exist in connection with
Investments in repurchase agreements;

 

(16)                          Liens securing Indebtedness or other obligations
in an aggregate amount, together with all other Indebtedness and other
obligations secured by Liens pursuant to this clause (16), not to exceed
$100,000,000 at any one time outstanding; or

 

(17)                          any extension, renewal, substitution or
replacement (or successive extensions, renewals, substitutions or replacements),
in whole or in part, of any Lien referred to in this clause (17) or the
preceding clauses (1) through (16), or any Liens that secure an extension,
renewal, replacement, refinancing or refunding (including any successive
extensions, renewals, replacements, refinancings or refundings) of any
Indebtedness within 12 months of the maturity, retirement or other repayment or
prepayment of the Indebtedness (including any such repayment pursuant to
amortization obligations with respect to such Indebtedness) being extended,
renewed, substituted, replaced, refinanced or refunded, which Indebtedness is or
was secured by a Lien referred to in this clause (17) or the preceding clauses
(1) through (16).

 

For the avoidance of doubt, the inclusion of specific Liens in the definition of
Permitted Liens shall not create any implication that the obligations secured by
such Liens constitute Indebtedness.

 

18

--------------------------------------------------------------------------------


 

“Person”: any individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, joint venture, limited
liability company, Governmental Authority or other entity of whatever nature.

 

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform”: the meaning set forth in Section 9.2(b).

 

“Prime Rate”: the rate of interest published by the Wall Street Journal, from
time to time, as the prime rate.  The Prime Rate is a reference rate and does
not necessarily represent the lowest rate actually charged to any customer. 
MSSF may make commercial loans or other loans at rates of interest at, above or
below the Prime Rate.

 

“Principal Property”: with respect to any Person, all of such Person’s interests
in any kind of property or asset (including the capital stock in and other
securities of any other Person), except such as the Board of Directors by
resolution determines in good faith (taking into account, among other things,
the materiality of such property to the business, financial condition and
earnings of the Borrower and its Consolidated Subsidiaries taken as a whole) not
to be material to the business of the Borrower and its Consolidated
Subsidiaries, taken as a whole.

 

“Public Lender”: the meaning set forth in Section 9.15.

 

“Qualifying Lender”: the meaning assigned to such term in
Section 2.13(c)(iv)(B).

 

“Quarterly Payment Date”: the last Business Day of each March, June,
September and December of each year.

 

“Rating Agencies”: (1) each of Moody’s and S&P and (2) if any of Moody’s or S&P
ceases to rate the Loans or fails to make a rating of the Term Loans publicly
available for reasons outside of the Borrower’s control, a “nationally
recognized statistical rating organization” within the meaning of
Rule 15c3-1(c)(2)(vi)(F) under the Exchange Act selected by the Borrower as a
replacement agency for Moody’s or S&P, or both of them, as the case may be.

 

“Ratings Decline Period”: with respect to any Change of Control, the period that
(1) begins on the earlier of (a) the date of the first public announcement of
the occurrence of such Change of Control or of the intention by the Borrower or
a stockholder of the Borrower, as applicable, to effect such Change of Control
or (b) the occurrence of such Change of Control and (2) ends on the 60th
calendar day following consummation of such Change of Control; provided,
however, that such period shall be extended for so long as the rating of the
Term Loan, as noted by the applicable rating agency, is under publicly announced
consideration for downgrade by the applicable rating agency.

 

“Rating Event”: the rating on the Term Loans is lowered by both of the Rating
Agencies on any day within the 60-day period (which 60-day period will be
extended so long as the rating of the Term Loans is under publicly announced
consideration for a possible downgrade by either of the Rating Agencies) after
the earlier of (1) the occurrence of a Change of Control and (2) public
disclosure by the Borrower of the occurrence of a Change of Control or the
Borrower’s intention to effect a Change of Control; provided, however, that a
Rating Event otherwise arising by virtue of a particular reduction in rating
will not be deemed to have occurred in respect of a particular Change of Control
(and thus will not be deemed a Rating Event for purposes of the definition of
Change of Control Triggering Event) if the Rating Agencies making the

 

19

--------------------------------------------------------------------------------


 

reduction in rating to which this definition would otherwise apply do not
announce or publicly confirm or inform the Administrative Agent in writing at
the Borrower’s or the Administrative Agent’s request that the reduction was the
result, in whole or in part, of any event or circumstance comprised of or
arising as a result of, or in respect of, the applicable Change of Control
(whether or not the applicable Change of Control has occurred at the time of the
Rating Event).

 

“Register”: the meaning set forth in Section 9.6(b)(iv).

 

“Regulation U”: Regulation U of the Board of Governors as in effect from time to
time.

 

“Related Persons”: with respect to any Indemnitee, any Affiliate of such
Indemnitee and any officer, director, employee, representative or agent of such
Indemnitee or Affiliate thereof, in each case that has provided any services in
connection with the transactions contemplated under this Agreement and the other
Loan Documents.

 

“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty (30) day notice period is waived
under any regulation promulgated by the PBGC.

 

“Repricing Transaction”: the prepayment (excluding, for the avoidance of doubt,
(x) regularly scheduled amortization payments and (y) any prepayments under
Section 2.14) or refinancing of all or a portion of the Term Loans with the
incurrence by any Loan Party of any long-term secured bank debt financing (other
than in connection with a Change of Control and excluding intercompany loans and
obligations among the Borrower and its Subsidiaries) having an effective
interest cost or weighted average yield (with the comparative determinations to
be made by the Administrative Agent consistent with generally accepted financial
practices, after giving effect to, among other factors, margin, interest rate
floors, upfront or similar fee or “original issue discount” shared with all
lenders of such loans or Term Loans, as the case may be, but excluding the
effect of any arrangement, structuring, syndication or other fees payable in
connection therewith that are not shared with all lenders of such loan or Term
Loans, as the case may be, and without taking into account any fluctuations in
the Eurodollar Rate) that is less than the effective interest cost for or
weighted average yield (as determined by the Administrative Agent on the same
basis) of the Term Loans, including without limitation, as may be effected
through any amendment to this Agreement relating to the interest rate for, or
weighted average yield of, the Term Loans.

 

“Required Lenders”: at any time, Lenders holding more than 50% of the aggregate
unpaid principal amount of the Term Loans then outstanding; provided that
whenever there are one or more Defaulting Lenders, the total outstanding Loans
of each Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Requirement of Law”: as to any Person, the certificate of incorporation and by
laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer”: the chief executive officer, any president, any vice
president, the chief financial officer, the treasurer, any assistant treasurer,
the secretary or any assistant secretary of the Borrower.

 

“Restricted Subsidiary”: each Subsidiary of the Borrower, at least 80% of the
Voting Stock of which is owned by the Borrower or one or more Subsidiaries of
which at least 80% of the Voting Stock is owned directly or indirectly by the
Borrower, provided that, for purposes of the foregoing, any Voting Stock owned
by a Subsidiary of the Borrower that is not a Restricted Subsidiary based on the
foregoing clause shall be excluded.

 

20

--------------------------------------------------------------------------------


 

“S&P”: Standard & Poor’s Ratings Services, and any successor to its rating
agency business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, Libya, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, by the United Nations Security Council, the European Union, any European
Union member state, Her Majesty’s Treasury of the United Kingdom or other
relevant sanctions authority, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

 

“Secured Notes”: means the Borrower’s Senior Secured Notes due September 15,
2023.

 

“Secured Obligations”: means any principal, interest, premium (if any), fees,
indemnifications, reimbursements, expenses, damages and other liabilities
payable under (i) the Security Documents and (ii) any other security agreement
with respect to any other series of First Lien Debt, in each case, including,
without limitation, all outstanding Obligations, and such obligations in respect
of any other series of First Lien Debt issued or outstanding after the date of
this Agreement.

 

“Secured Parties”: means (a) the Administrative Agent, (b) the Collateral Agent
and (c) the Lenders.

 

“Securities Act”: means the Securities Act of 1933, as amended, or any successor
statute or statutes thereto.

 

“Security Documents”: the Guarantee and Collateral Agreement, the Mortgages, and
all security agreements, mortgages, deeds of trust or other grants for security
executed and delivered by the Borrower or any other Guarantor creating (or
purporting to create) a Lien upon Collateral in favor of the Collateral Agent,
for the benefit of the Secured Parties, in each case, as amended, modified,
renewed, restated or replaced, in whole or in part, from time to time, in
accordance with its terms.

 

“Significant Subsidiary”: any Subsidiary that is a “significant subsidiary” of
the Borrower as defined under clauses (1) or (2) of Rule 1-02(w) of Regulation
S-X under the Exchange Act; provided that references to “10 percent” in clauses
(1) and (2) of such definition shall be replaced with “20 percent”.

 

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

 

“Solicited Discount Proration”: the meaning assigned to such term in
Section 2.13(c)(iv)(B).

 

21

--------------------------------------------------------------------------------


 

“Solicited Discounted Prepayment Amount”: the meaning assigned to such term in
Section 2.13(c)(iv).

 

“Solicited Discounted Prepayment Notice”: an irrevocable written notice of a
Borrower Solicitation of Discounted Prepayment Offers made pursuant to
Section 2.13(c)(iv) substantially in the form of Exhibit J.

 

“Solicited Discounted Prepayment Offer”: the irrevocable written offer by each
Lender, substantially in the form of Exhibit K, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date”: the meaning assigned to such
term in Section 2.13(c)(iv).

 

“Solvent”: when used with respect to any Person and its Subsidiaries, means
that, as of any date of determination, (a) the amount of the “present fair
saleable value” of the assets of such Person and its Subsidiaries on a
consolidated basis will, as of such date, exceed the amount of all “liabilities
of such Person and its Subsidiaries on a consolidated basis, contingent or
otherwise”, as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person and its Subsidiaries will, as of such date, be greater than the amount
that will be required to pay the probable liability of such Person and its
Subsidiaries on a consolidated basis on its debts as such debts become absolute
and matured, (c) such Person and its Subsidiaries on a consolidated basis will
not have, as of such date, an unreasonably small amount of capital with which to
conduct their business, and (d) such Person and its Subsidiaries will be able to
pay their debts as they mature.  For purposes of this definition, (i) “debt”
means liability on a “claim”, and (ii) “claim” means any (x) right to payment,
whether or not such a right is reduced to judgment, liquidated, unliquidated,
fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured or unsecured or (y) right to an equitable remedy for breach of
performance if such breach gives rise to a right to payment, whether or not such
right to an equitable remedy is reduced to judgment, fixed, contingent, matured
or unmatured, disputed, undisputed, secured or unsecured.

 

“Specified Discount”: the meaning assigned to such term in Section 2.13(c)(ii).

 

“Specified Discount Prepayment Amount”: the meaning assigned to such term in
Section 2.13(c)(ii).

 

“Specified Discount Prepayment Notice”: an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to
Section 2.13(c)(ii) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response”: the irrevocable written response by
each Lender, substantially in the form of Exhibit M, to a Specified Discount
Prepayment Notice.

 

“Specified Discount Prepayment Response Date”: the meaning assigned to such term
in Section 2.13(c)(ii).

 

“Specified Discount Proration”: the meaning assigned to such term in
Section 2.13(c)(ii)(B).

 

“Stated Maturity”: the Original Termination Date; provided that, with respect to
any tranche of Extended Term Loans, the Stated Maturity with respect thereto
shall instead be the final maturity date as specified in the applicable
Extension Offer accepted by the respective Lender.

 

“Submitted Amount”: the meaning assigned to such term in Section 2.13(c)(iii).

 

22

--------------------------------------------------------------------------------


 

“Submitted Discount”: the meaning assigned to such term in Section 2.13(c)(iii).

 

“Subsidiary”: with respect to any specified Person:

 

(1)                                 any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or other business entity is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person (or a combination thereof); and

 

(2)                                 any partnership (a) the sole general partner
or the managing general partner of which is such Person or a Subsidiary of such
Person or (b) the only general partners of which are that Person or one or more
Subsidiaries of that Person (or any combination thereof).

 

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
charges, assessments, fees, withholdings or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Commitment”: with respect to each Lender, the obligation of such Lender,
if any, to make Term Loans in an aggregate principal amount not to exceed the
amount set forth opposite its name on Schedule 1.1 annexed hereto under the
heading “Term Commitment Amounts”.

 

“Term Loans”: the meaning set forth in Section 2.1.

 

“Term Percentage”: as to any Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the making of the Term Loans on the Closing Date, the
percentage which the aggregate principal amount of such Lender’s Term Loans then
outstanding constitutes of the aggregate principal amount of all Term Loans then
outstanding).

 

“Termination Date”: the earlier to occur of (a) the Stated Maturity and (b) the
acceleration of the Term Loans.  In the event that one or more Extensions are
effected in accordance with Section 2.27, then the Termination Date of each
tranche of Term Loans shall be determined based on the respective Stated
Maturity applicable thereto (except in cases where clause (b) of the preceding
sentence is applicable).

 

“Title Insurance Company”: First American Title Insurance Company, or such other
title insurance company as shall be reasonably acceptable to the Administrative
Agent.

 

“Trademarks”: (i) all trademarks, service marks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, domain names, and other source or business identifiers, and all
goodwill associated therewith, all registrations and recordings thereof, and all
applications in connection therewith (other than “intent to use” applications
included in Excluded Property (as defined in the Guarantee and Collateral
Agreement), whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise, and all common-law
rights related thereto, and (ii) the right to obtain all renewals thereof.

 

“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to Borrower or any Guarantor of any right to use any Trademark.

 

23

--------------------------------------------------------------------------------


 

“tranche”: the meaning set forth in Section 2.27(a).

 

“Transferee”: any Assignee or Participant.

 

“UCC”: the Uniform Commercial Code as in effect from time to time in the State
of New York.

 

“United States”: the United States of America.

 

“Voting Stock”: all classes of capital stock or other interests (including
partnership interests) of a Person then outstanding and normally entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers or trustees thereof.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.                            Other Definitional Provisions.

 

(a)                                 Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

 

(b)                                 As used herein and in the other Loan
Documents, and any certificate or other document made or delivered pursuant
hereto or thereto, (i) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (ii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings) and (iii) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Capital Stock,
securities, revenues, accounts, leasehold interests and contract rights.

 

(c)                                  The words “hereof”, “herein” and
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section, Schedule and Exhibit references are to this Agreement
unless otherwise specified.

 

(d)                                 The meanings given to terms defined herein
shall be equally applicable to both the singular and plural forms of such
terms.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  References to agreements or
other Contractual Obligations shall, unless otherwise specified, be deemed to
refer to such agreements or Contractual Obligations as amended, supplemented,
restated or otherwise modified from time to time to the extent permitted herein.

 

Except as otherwise provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.

 

1.3.                            Delivery of Notices .  Any reference to a
delivery or notice date that is not a Business Day shall be deemed to mean the
next succeeding day that is a Business Day.

 

24

--------------------------------------------------------------------------------


 

SECTION 2
Amount and Terms of Loans and Commitments

 

2.1.                            Term Commitments.  Subject to the terms and
conditions hereof, each Lender severally agrees to make a term loan (a “Term
Loan”) to the Borrower on the Closing Date in an amount equal to the amount of
the Term Commitment of such Lender.  The Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.15.

 

2.2.                            Procedure for Term Loan Borrowing.  The Borrower
shall give the Administrative Agent irrevocable notice substantially in the form
of Exhibit B hereto (which notice must be received by the Administrative Agent
prior to 12:00 noon, New York City time (a) three (3) Business Days prior to the
requested Borrowing Date, in the case of Eurodollar Loans (or no later than 9:00
a.m., New York City time, on the Closing Date in the case of Eurodollar Loans to
be incurred on such date) or (b) on the Closing Date, in the case of Base Rate
Loans) requesting that the applicable Lenders make the Term Loans on the
requested Borrowing Date and specifying the amount to be borrowed.  Upon receipt
of such notice the Administrative Agent shall promptly notify each Lender
thereof.  Not later than 12:00 Noon, New York City time, on the Closing Date,
each Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the Term Loan or Term
Loans to be made by such Lender.  The Administrative Agent shall make the
proceeds of such Term Loan or Term Loans available to the Borrower on the
Borrowing Date by wire transfer in immediately available funds to a bank account
designated in writing by the Borrower to the Administrative Agent.

 

2.3.                            RESERVED.

 

2.4.                            RESERVED.

 

2.5.                            RESERVED.

 

2.6.                            RESERVED.

 

2.7.                            RESERVED.

 

2.8.                            Repayment of Loans; Evidence of Debt.

 

(a)                                 On each Quarterly Payment Date, beginning
with the Quarterly Payment Date in September 2016, the Borrower shall repay to
the Administrative Agent for the ratable account of the Lenders an aggregate
principal amount of Term Loans then outstanding equal to 0.25% of the aggregate
initial principal amounts of all Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1 (which amounts shall be reduced as a result of the
application of prepayments or repayments (which, for the avoidance of doubt,
shall not include repayments pursuant to this Section 2.8)).  The remaining
unpaid principal amount of the Term Loans and all other Obligations under or in
respect of the Term Loans shall be due and payable in full, if not earlier in
accordance with this Agreement, on the Termination Date for the respective
tranche of Term Loans.  The Borrower hereby further agrees to pay interest on
the unpaid principal amount of the Term Loans from time to time outstanding from
the date hereof until payment in full thereof at the rates per annum, and on the
dates, set forth in Section 2.9.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Term Loan of such Lender from time
to time, including the amounts of principal and interest payable and paid to
such Lender from time to time under this Agreement.

 

25

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall, in respect
of this Agreement, record in the Register, with separate sub-accounts for each
Lender, (i) the amount and Borrowing Date of each Term Loan made hereunder,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) both the amount
of any payment received by the Administrative Agent hereunder from the Borrower
and each Lender’s Term Percentage thereof.

 

(d)                                 The entries made in the Register and the
accounts of each Lender maintained pursuant to Sections 2.8(b) and (c) shall, to
the extent permitted by applicable law, be prima facie evidence of the existence
and amounts of the obligations of the Borrower therein recorded absent manifest
error; provided, however, that the failure of any Lender or the Administrative
Agent to maintain the Register or any such account, or any error therein, shall
not in any manner affect the obligation of the Borrower to repay (with
applicable interest) the Term Loans made to the Borrower by such Lender in
accordance with the terms of this Agreement.

 

(e)                                  If so requested after the Closing Date by
any Lender by written notice to the Borrower (with a copy to the Administrative
Agent), the Borrower will execute and deliver to such Lender, promptly after the
Borrower’s receipt of such notice, a Note to evidence such Lender’s Loans in
form and substance reasonably satisfactory to the Administrative Agent and the
Borrower.

 

2.9.                            Interest Rates and Payment Dates.

 

(a)                                 Each Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

 

(b)                                 Each Base Rate Loan shall bear interest at a
rate per annum equal to the Base Rate from time to time plus the Applicable
Margin.

 

(c)                                  Notwithstanding the foregoing, upon the
occurrence and during the continuance of an Event of Default under
Section 7.1(a) or (b), at any time after the date on which any principal amount
of any Loan is due and payable (whether on the maturity date therefor, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower or any other Loan Party shall have become due and payable, and, in each
case, for so long as such overdue Obligation remains unpaid, the Borrower shall
pay, but only to the extent permitted by law, interest (after as well as before
judgment) on such unpaid overdue amounts at a rate per annum equal to (i) in the
case of overdue principal on any Term Loan, the rate of interest that otherwise
would be applicable to such Term Loan plus 2% per annum and (ii) in the case of
overdue interest, fees, and other monetary Obligations, the rate then applicable
to Base Rate Loans plus 2% per annum.

 

(d)                                 Interest shall be payable in arrears on each
Interest Payment Date; provided that interest accruing pursuant to paragraph
(c) of this Section shall be payable from time to time on demand.

 

(e)                                  The provisions of this Section 2.9 (and the
interest rates applicable to various extensions of credit hereunder) shall be
subject to modification as expressly provided in Section 2.27 hereof.

 

2.10.                     Computation of Interest and Fees.

 

(a)                                 Interest and fees payable pursuant hereto
shall be calculated on the basis of a 360-day year for the actual days elapsed,
except that, with respect to Base Rate Loans, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed.  The Administrative Agent shall as soon as practicable
notify the Borrower and the Lenders of each determination of a Eurodollar Rate. 
Any change in the interest rate on a Term Loan resulting from a change in the
Base

 

26

--------------------------------------------------------------------------------


 

Rate or the Eurocurrency Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent shall, at the request of the Borrower,
deliver to the Borrower a statement showing the quotations used by the
Administrative Agent in determining any interest rate hereunder.

 

2.11.                     Inability to Determine Interest Rate.  If prior to the
first day of any Interest Period:

 

(i)                                     the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(ii)                                  the Administrative Agent shall have
received notice from the Required Lenders that the Eurodollar Rate determined or
to be determined for such Interest Period in good faith by such Required Lenders
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Term Loans
during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter.  If such
notice is given (x) any Eurodollar Loans hereunder requested to be made on the
first day of such Interest Period shall be made as Base Rate Loans, (y) any Term
Loans hereunder that were to have been converted on the first day of such
Interest Period to Eurodollar Loans shall be continued as Base Rate Loans and
(z) any outstanding Eurodollar Loans hereunder shall be converted, on the last
day of the then-current Interest Period, to Base Rate Loans;

 

provided that if the circumstances giving rise to such notice shall cease or
otherwise become inapplicable to such Required Lenders, then such Required
Lenders shall promptly give notice of such change in circumstances to the
Administrative Agent and the Borrower.  Until such notice has been withdrawn by
the Administrative Agent, no further Eurodollar Loans hereunder shall be made or
continued as such, nor shall the Borrower have the right to convert Term Loans
hereunder to Eurodollar Loans.

 

2.12.                     RESERVED.

 

2.13.                     Optional Prepayment of Loans; Repricing Transaction.

 

(a)                                 Subject to the provisos below, the Borrower
may at any time and from time to time prepay the Term Loans, in whole or in
part, without premium or penalty, upon irrevocable notice delivered to the
Administrative Agent prior to 10:00 A.M., New York City time on the same
Business Day, which notice shall specify the date and amount of prepayment and
whether the prepayment is of Eurodollar Loans or Base Rate Loans; provided that
if a Eurodollar Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.20.  Upon receipt of any such notice of prepayment,
the Administrative Agent shall notify each relevant Lender thereof on the date
of receipt of such notice.  If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of prepayments of Term Loans maintained as Base Rate
Loans) accrued interest to such date on the amount prepaid.  Partial prepayments
shall be in an aggregate principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof

 

27

--------------------------------------------------------------------------------


 

(or, if less, the then outstanding principal amount of Term Loans).  The
application of any prepayment pursuant to this Section 2.13(a) shall be made,
first, to Base Rate Loans of the respective Lenders (and of the respective
tranche, if there are multiple tranches) and, second, to Eurodollar Loans of the
respective Lenders (and of the respective tranche, if there are multiple
tranches).  Any prepayments of the Term Loans pursuant to this
Section 2.13(a) shall be applied to the remaining scheduled installments of the
Term Loans as directed by the Borrower.  A notice of prepayment of all
outstanding Term Loans pursuant to this Section 2.13(a) may state that such
notice is conditioned upon the effectiveness of other credit facilities,
securities offerings or other transactions, the proceeds of which will be used
to refinance in full this Agreement, in which case such notice may be revoked by
the Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

 

(b)                                 At the time of the effectiveness of any
Repricing Transaction that (x) results in any prepayment of Term Loans, or
(y) effects any amendment of this Agreement resulting in a Repricing Transaction
and (in either case) is consummated prior to the date that is six months after
the Closing Date, the Borrower agrees to pay to the Administrative Agent, for
the ratable account of each applicable Lender, a fee in an amount equal to,
without duplication, (I) in the case of clause (x), a prepayment premium of 1%
of the principal amount of the Term Loans being prepaid and (II) in the case of
clause (y), a payment equal to 1% of the aggregate amount of the applicable Term
Loans outstanding immediately prior to such amendment and subject to such
Repricing Transaction.  Such fees shall be due and payable upon the date of the
effectiveness of such Repricing Transaction.

 

(c)                                  Notwithstanding anything in any Loan
Document to the contrary, so long as no Default or Event of Default has occurred
and is continuing, the Borrower may prepay the outstanding Term Loans on the
following basis:

 

(i)                                     The Borrower shall have the right to
make a voluntary prepayment of Term Loans at a discount to par (such prepayment,
the “Discounted Loan Prepayment”) pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.13(c); provided that the Borrower shall not
initiate any action under this Section 2.13(c) in order to make a Discounted
Loan Prepayment unless (I) at least ten (10) Business Days (or such shorter
period as the Administrative Agent may agree) shall have passed since the
consummation of the most recent Discounted Loan Prepayment as a result of a
prepayment made by the Borrower on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Borrower was notified that no Lender was willing to accept any
prepayment of any Term Loan at the Specified Discount, within the Discount Range
or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of the Borrower’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(ii)                                  Subject to the proviso to subsection
(i) above, the Borrower may from time to time offer to make a Discounted Loan
Prepayment by providing the Auction Agent with five (5) Business Days’ notice in
the form of a Specified Discount Prepayment Notice; provided that (I) any such
offer shall be made available to each Lender, (II) any such offer shall specify
the aggregate principal amount offered to be prepaid (the “Specified Discount
Prepayment Amount”) and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid, (III) the Specified Discount
Prepayment Amount shall be in an aggregate amount not less than $10,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each relevant Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each

 

28

--------------------------------------------------------------------------------


 

such Lender to the Auction Agent (or its delegate) by no later than 5:00 P.M.,
New York City time, on the third (3rd) Business Day after the date of delivery
of such notice to the relevant Lenders (the “Specified Discount Prepayment
Response Date”).

 

(A)                               Each Lender receiving such offer shall notify
the Auction Agent (or its delegate) by the Specified Discount Prepayment
Response Date whether or not it agrees to accept a prepayment of any of its
relevant then outstanding Term Loans at the Specified Discount and, if so (such
accepting Lender, a “Discount Prepayment Accepting Lender”), the amount of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

(B)                               If there is at least one Discount Prepayment
Accepting Lender, the Borrower will make prepayment of outstanding Term Loans
pursuant to this paragraph (B) to each Discount Prepayment Accepting Lender in
accordance with the respective outstanding amount specified in such Lender’s
Specified Discount Prepayment Response given pursuant to subsection
(1); provided that, if the aggregate principal amount of Term Loans accepted for
prepayment by all Discount Prepayment Accepting Lenders exceeds the Specified
Discount Prepayment Amount, such prepayment shall be made pro-rata among the
Discount Prepayment Accepting Lenders in accordance with the respective
principal amounts accepted to be prepaid by each such Discount Prepayment
Accepting Lender and the Auction Agent (in consultation with the Borrower and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Specified Discount Proration”).
The Auction Agent shall promptly, and in any case within three (3) Business Days
following the Specified Discount Prepayment Response Date, notify (I) the
Borrower of the respective Lenders’ responses to such offer, the Discounted
Prepayment Effective Date and the aggregate principal amount of the Discounted
Loan Prepayment, (II) each Lender of the Discounted Prepayment Effective Date,
and the aggregate principal amount to be prepaid at the Specified Discount on
such date, and (III) each Discount Prepayment Accepting Lender of the Specified
Discount Proration, if any, and confirmation of the principal amount of such
Lender to be prepaid at the Specified Discount on such date. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Borrower and Lenders shall be conclusive and binding for all purposes absent
manifest error. The payment amount specified in such notice to the Borrower
shall be due and payable by the Borrower on the Discounted Prepayment Effective
Date in accordance with subsection (vi) below (subject to subsection
(ix) below).

 

(iii)                               Subject to the proviso to subsection
(i) above, the Borrower may from time to time solicit Discount Range Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Discount Range Prepayment Notice; provided that (I) any such
solicitation shall be extended to each Lender, (II) any such notice shall
specify the maximum aggregate principal amount of the Term Loans (the “Discount
Range Prepayment Amount”), and the maximum and minimum percentage discounts to
par (the “Discount Range”) of the principal amount of such Term Loans willing to
be prepaid by the Borrower, (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof, and (IV) each such solicitation by the Borrower
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Lender with a copy of such Discount
Range Prepayment Notice and a form of the Discount Range Prepayment Offer to be
submitted by a responding relevant Lender to the Auction

 

29

--------------------------------------------------------------------------------


 

Agent (or its delegate) by no later than 5:00 P.M., New York City time, on the
third Business Day after the date of delivery of such notice to the Lenders (the
“Discount Range Prepayment Response Date”). Each Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans (the
“Submitted Amount”) such Lender is willing to have prepaid at the Submitted
Discount. Any Lender whose Discount Range Prepayment Offer is not received by
the Auction Agent by the Discount Range Prepayment Response Date shall be deemed
to have declined to accept a Discounted Loan Prepayment of any of its Term Loans
at any discount to their par value within the Discount Range.

 

(A)                               The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with the Borrower
and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the Applicable Discount and Term Loans to be prepaid at
such Applicable Discount in accordance with this subsection (iii). The Borrower
agrees to accept on the Discount Range Prepayment Response Date all Discount
Range Prepayment Offers received by Auction Agent by the Discount Range
Prepayment Response Date, in the order from the Submitted Discount that is the
largest discount to par to the Submitted Discount that is the smallest discount
to par, up to and including the Submitted Discount that is the smallest discount
to par within the Discount Range (such Submitted Discount that is the smallest
discount to par within the Discount Range being referred to as the “Applicable
Discount”) which yields a Discounted Loan Prepayment in an aggregate principal
amount equal to the lower of (I) the Discount Range Prepayment Amount and
(II) the sum of all Submitted Amounts. Each Lender that has submitted a Discount
Range Prepayment Offer to accept prepayment at a discount to par that is larger
than or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (2)) at the
Applicable Discount (each such Lender, a “Participating Lender”).

 

(B)                               If there is at least one Participating Lender,
the Borrower will prepay the respective outstanding Term Loans of each
Participating Lender in the aggregate principal amount specified in such
Lender’s Discount Range Prepayment Offer at the Applicable
Discount; provided that if the Submitted Amount by all Participating Lenders
offered at a discount to par greater than the Applicable Discount exceeds the
Discount Range Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro-rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) will calculate such proration (the “Discount Range
Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the Borrower of the respective Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Loan Prepayment, (II) each Lender of the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of Term Loans to be prepaid at the Applicable Discount on such
date, (III) each Participating Lender of the aggregate principal amount of such
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts

 

30

--------------------------------------------------------------------------------


 

stated in the foregoing notices to the Borrower and Lenders shall be conclusive
and binding for all purposes absent manifest error. The payment amount specified
in such notice to the Borrower shall be due and payable by the Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (vi) below
(subject to subsection (x) below).

 

(iv)                              Subject to the proviso to subsection
(i) above, the Borrower may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five (5) Business Days’
notice in the form of a Solicited Discounted Prepayment Notice; provided that
(I) any such solicitation shall be extended to each Lender, (II) any such notice
shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) the Borrower is willing to prepay at a
discount, (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $10,000,000 and whole increments of $1,000,000 in
excess thereof and (IV) each such solicitation by the Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Lender with a copy of such
Solicited Discounted Prepayment Notice and a form of the Solicited Discounted
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 P.M., New York City time on the third
Business Day after the date of delivery of such notice to the relevant Lenders
(the “Solicited Discounted Prepayment Response Date”). Each Lender’s Solicited
Discounted Prepayment Offer shall (x) be irrevocable, (y) remain outstanding
until the Acceptance Date, and (z) specify both a discount to par (the “Offered
Discount”) at which such Lender is willing to allow prepayment of its then
outstanding Term Loan and the maximum aggregate principal amount of such Term
Loans (the “Offered Amount”) such Lender is willing to have prepaid at the
Offered Discount. Any Lender whose Solicited Discounted Prepayment Offer is not
received by the Auction Agent by the Solicited Discounted Prepayment Response
Date shall be deemed to have declined prepayment of any of its Term Loans at any
discount.

 

(A)                               The Auction Agent shall promptly provide the
Borrower with a copy of all Solicited Discounted Prepayment Offers received on
or before the Solicited Discounted Prepayment Response Date. The Borrower shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Borrower (the
“Acceptable Discount”), if any. If the Borrower elects to accept any Offered
Discount as the Acceptable Discount, then as soon as practicable after the
determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Borrower from the Auction
Agent of a copy of all Solicited Discounted Prepayment Offers pursuant to the
first sentence of this subsection (1) (the “Acceptance Date”), the Borrower
shall submit an Acceptance and Prepayment Notice to the Auction Agent setting
forth the Acceptable Discount. If the Auction Agent shall fail to receive an
Acceptance and Prepayment Notice from the Borrower by the Acceptance Date, the
Borrower shall be deemed to have rejected all Solicited Discounted Prepayment
Offers.

 

(B)                               Based upon the Acceptable Discount and the
Solicited Discounted Prepayment Offers received by Auction Agent by the
Solicited Discounted Prepayment Response Date, within three (3) Business Days
after receipt of an Acceptance and Prepayment Notice (the “Discounted Prepayment
Determination Date”), the Auction Agent will determine (in consultation with the
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the Borrower at the Acceptable
Discount in accordance with this Section 2.13(c)(iv). If the Borrower elects to
accept any Acceptable Discount, then the Borrower agrees to accept all Solicited
Discounted

 

31

--------------------------------------------------------------------------------


 

Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrower will prepay outstanding Term Loans pursuant to this subsection (iv) to
each Qualifying Lender in the aggregate principal amount specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable
Discount; provided that if the aggregate Offered Amount by all Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount exceeds the Solicited Discounted Prepayment Amount, prepayment of the
principal amount of the Term Loans for those Qualifying Lenders whose Offered
Discount is greater than or equal to the Acceptable Discount (the “Identified
Qualifying Lenders”) shall be made pro rata among the Identified Qualifying
Lenders in accordance with the Offered Amount of each such Identified Qualifying
Lender and the Auction Agent (in consultation with the Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Solicited Discount Proration”).
On or prior to the Discounted Prepayment Determination Date, the Auction Agent
shall promptly notify (I) the Borrower of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Loan Prepayment
to be prepaid, (II) each Lender of the Discounted Prepayment Effective Date, the
Acceptable Discount, and the Acceptable Prepayment Amount of all Term Loans to
be prepaid to be prepaid at the Applicable Discount on such date, (III) each
Qualifying Lender of the aggregate principal amount to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower and
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Borrower shall be due and
payable by the Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (vi) below (subject to subsection (x) below).

 

(v)                                 In connection with any Discounted Loan
Prepayment, the Borrower and the Lenders acknowledge and agree that the Auction
Agent may require as a condition to any Discounted Loan Prepayment, the payment
of customary fees and expenses from the Borrower in connection therewith.

 

(vi)                              If any Loan is prepaid in accordance with
paragraphs (ii) through (iv) above, the Borrower shall prepay such Loans on the
Discounted Prepayment Effective Date. The Borrower shall make such prepayment to
the Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s office in immediately available funds not later than
10:00 a.m., New York City time, on the Discounted Prepayment Effective Date and
all such prepayments shall be applied to the remaining principal installments of
Term Loans on a pro rata basis across such installments. The Term Loans so
prepaid shall be accompanied by all accrued and unpaid interest on the par
principal amount so prepaid up to, but not including, the Discounted Prepayment
Effective Date. Each prepayment of the outstanding Term Loans pursuant to this
Section 2.13(c) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable. The aggregate
principal amount of the installments of the relevant Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate principal amount
of the Term Loans prepaid on the Discounted Prepayment Effective Date in any
Discounted Loan Prepayment.  In connection with each prepayment pursuant to this
Section 2.13(c), the Borrower shall waive any right to bring any action

 

32

--------------------------------------------------------------------------------


 

against the Administrative Agent, in its capacity as such, in connection with
any such Discounted Loan Prepayment.

 

(vii)                           To the extent not expressly provided for herein,
each Discounted Loan Prepayment shall be consummated pursuant to procedures
consistent, with the provisions in this Section 2.13(c), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
the Borrower.

 

(viii)                        Notwithstanding anything in any Loan Document to
the contrary, for purposes of this Section 2.13(c), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(ix)                              Each of the Borrower and the Lenders
acknowledges and agrees that the Auction Agent may perform any and all of its
duties under this Section 2.13(c) by itself or through any Affiliate of the
Auction Agent and expressly consents to any such delegation of duties by the
Auction Agent to such Affiliate and the performance of such delegated duties by
such Affiliate. The exculpatory provisions pursuant to this Agreement shall
apply to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Loan Prepayment provided for in this
Section 2.13(c) as well as activities of the Auction Agent.

 

(x)                                 The Borrower shall have the right, by
written notice to the Auction Agent, to revoke in full (but not in part) its
offer to make a Discounted Loan Prepayment and rescind the applicable Specified
Discount Prepayment Notice, Discount Range Prepayment Notice or Solicited
Discounted Prepayment Notice therefor at its discretion at any time on or prior
to the Specified Discount Prepayment Response Date, Discount Range Prepayment
Response Date or Solicited Discounted Prepayment Response Date, as applicable
(and if such offer is revoked pursuant to the preceding clauses, any failure by
the Borrower to make any prepayment to a Lender, as applicable, pursuant to this
Section 2.13(c) shall not constitute a Default or Event of Default under
Section 7.1 or otherwise).

 

2.14.                     Change of Control Prepayment.  If a Change of Control
Triggering Event occurs, the Borrower shall make an offer to prepay the entire
principal amount of the Term Loans (the “Change of Control Prepayment Offer”) at
101% of the aggregate principal amount thereof and the Borrower shall notify the
Administrative Agent in writing of the Change of Control Prepayment Offer in
writing within thirty (30) days after the date of such Change of Control
Triggering Event.  Each such notice shall specify the date of such prepayment
and provide a reasonably detailed calculation of the amount of such prepayment
and include the payment date, which shall be no earlier than 30 days and no
later than 60 days from the date of such notice is mailed (the “Change of
Control Payment Date”).  The Administrative Agent will promptly notify each
Lender of the contents of any such prepayment notice and of such Lender’s pro
rata share of the prepayment.  Any Lender may elect, by delivering not less than
three (3) Business Days prior to the Change of Control Payment Date, a written
notice (such notice, a “Change of Control Acceptance Notice”) that any change of
control prepayment be made with respect to all or any portion of the Term Loans
held by such Lender pursuant to this Section 2.14.  If a Lender fails to deliver
a Change of Control Acceptance Notice within the time frame specified above, any
such failure will be deemed a rejection of the Change of Control Prepayment
Offer as to all outstanding Term Loans of such Lender.  Any prepayment of Term
Loans pursuant to this Section 2.14 shall be applied to the remaining scheduled
installments of the Term Loans as directed by the Borrower.

 

33

--------------------------------------------------------------------------------


 

2.15.                     Conversion and Continuation Options.

 

(a)                                 The Borrower may elect from time to time to
convert Eurodollar Loans to Base Rate Loans by giving the Administrative Agent
prior irrevocable notice, in substantially the form attached hereto as
Exhibit F, of such election no later than 12:00 Noon, New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto.  The Borrower may elect from time to time to
convert Base Rate Loans to Eurodollar Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 12:00 Noon, New York
City time, on the third (3rd) Business Day preceding the proposed conversion
date (which notice shall specify the length of the initial Interest Period
therefor), provided that no Base Rate Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing and the
Administrative Agent or the Required Lenders have determined in its or their
sole discretion not to permit such conversions.  Upon receipt of any such
notice, the Administrative Agent shall promptly notify each relevant Lender
thereof.

 

(b)                                 Any Eurodollar Loan may be continued as such
upon the expiration of the then current Interest Period with respect thereto by
the Borrower giving irrevocable notice to the Administrative Agent, in
substantially the form attached hereto as Exhibit F, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Term Loans,
provided that no Eurodollar Loan may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Required Lenders have determined in its or their sole discretion not to permit
such continuations, and provided, further, that if the Borrower shall fail to
give any required notice as described above in this paragraph or if such
continuation is not permitted pursuant to the preceding proviso such Eurodollar
Loans shall be automatically converted to Base Rate Loans on the last day of
such then expiring Interest Period.  Upon receipt of any such notice, the
Administrative Agent shall promptly notify each relevant Lender thereof.

 

2.16.                     Limitations on Eurodollar Tranches.  Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and all selections of Interest Periods shall
be in such amounts and be made pursuant to such elections so that no more than
ten different Interest Periods for any tranche of Term Loans be outstanding at
any one time (unless a greater number of Interest Periods is permitted by the
Administrative Agent).

 

2.17.                     Pro Rata Treatment, etc.

 

(a)                                 Except as otherwise provided herein
(including Section 2.27), each borrowing by the Borrower from the Lenders
hereunder shall be made pro rata according to the Term Percentages of the
relevant Lenders.

 

(b)                                 Except as otherwise provided herein
(including Sections 2.13(c), 2.14 and 2.27), each payment (including each
prepayment) by the Borrower on account of principal or interest on the Term
Loans shall be made pro rata according to the respective outstanding principal
amounts of the Term Loans then held by the Lenders.

 

(c)                                  All payments by the Borrower hereunder and
under the Notes shall be made in Dollars in immediately available funds at the
Funding Office of the Administrative Agent by 2:00 P.M., New York City time, on
the date on which such payment shall be due, provided that if any payment
hereunder would become due and payable on a day other than a Business Day such
payment shall become due and payable on the next succeeding Business Day and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension.  Interest in respect of any Term
Loan hereunder shall accrue from and including the date of such Term Loan to but
excluding the date on which such Term Loan is paid in full.

 

34

--------------------------------------------------------------------------------


 

(d)                                 Unless the Administrative Agent shall have
been notified in writing by any Lender prior to a Borrowing that such Lender
will not make the amount that would constitute its share of such borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount.  If such amount is not made available to
the Administrative Agent by the required time on the Borrowing Date therefor,
such Lender shall pay to the Administrative Agent on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent.  A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error.  If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Borrowing Date, the Administrative Agent shall also be entitled
to recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under this Agreement, on demand, from the Borrower, such
recovery to be without prejudice to the rights of the Borrower against any such
Lender.

 

(e)                                  Unless the Administrative Agent shall have
been notified in writing by the Borrower prior to the date of any payment due to
be made by the Borrower hereunder that the Borrower will not make such payment
to the Administrative Agent, the Administrative Agent may assume that the
Borrower is making such payment, and the Administrative Agent may, but shall not
be required to, in reliance upon such assumption, make available to the Lenders
their respective pro rata shares of a corresponding amount.  If such payment is
not made to the Administrative Agent by the Borrower within three (3) Business
Days after such due date, the Administrative Agent shall be entitled to recover,
on demand, from each Lender to which any amount which was made available
pursuant to the preceding sentence, such amount with interest thereon at the
rate per annum equal to the daily average Federal Funds Effective Rate.  Nothing
herein shall be deemed to limit the rights of the Administrative Agent or any
Lender against the Borrower.

 

(f)                                   Notwithstanding anything to the contrary
contained in this Section 2.17 or elsewhere in this Agreement, the Borrower may
extend the final maturity of Term Loans in connection with an Extension that is
permitted under Section 2.27 without being obligated to effect such extensions
on a pro rata basis among the Lenders.  Furthermore, the Borrower may take all
actions contemplated by Section 2.27 in connection with any Extension (including
modifying pricing and repayments or prepayments), and in each case such actions
shall be permitted, and the differing payments contemplated therein shall be
permitted without giving rise to any violation of this Section 2.17 or any other
provision of this Agreement.

 

2.18.                     Requirements of Law.

 

(a)                                 If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority, in each case, made
subsequent to the Closing Date (including, but not limited to, the Dodd-Frank
Wall Street Reform and Consumer Protection Act and, in each case, all requests,
rules, guidelines or directives thereunder or issued in connection therewith):

 

(i)                                     shall subject the Administrative Agent
or any Lender to any Tax of any kind whatsoever with respect to this Agreement
or any Eurodollar Loan made by it (except for Non-Excluded Taxes or Other Taxes
covered by Section 2.19 and any Excluded Taxes);

 

(ii)                                  shall impose, modify or hold applicable
any reserve, special deposit, compulsory loan or similar requirement against
assets held by, deposits or other liabilities in or for the account of,

 

35

--------------------------------------------------------------------------------


 

advances, loans or other extensions of credit by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate; or

 

(iii)                               shall impose on any such Lender any other
condition;

 

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender, upon its demand, any additional amounts necessary to
compensate such Lender for such increased cost or reduced amount receivable.  If
any Lender becomes entitled to claim any additional amounts pursuant to this
paragraph, it shall promptly notify the Borrower (with a copy to the
Administrative Agent) of the event by reason of which it has become so entitled.

 

(b)                                 If any Lender shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority made subsequent to the Closing Date shall have the effect of reducing
the rate of return on such Lender’s or such corporation’s capital as a
consequence of its obligations hereunder to a level below that which such Lender
or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender to
be material, then from time to time, after submission by such Lender to the
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such corporation for such reduction.

 

(c)                                  A certificate as to any additional amounts
payable pursuant to this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error.  Notwithstanding anything to the contrary in this Section 2.18, the
Borrower shall not be required to compensate any Lender pursuant to this
Section 2.18 for any amounts incurred more than 180 days prior to the date that
such Lender notifies the Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such 180 days period shall be extended to
include the period of such retroactive effect.  The obligations of the Borrower
pursuant to this Section 2.18 shall survive the termination of this Agreement
and the payment of the Term Loans and all other amounts payable hereunder.

 

2.19.                     Taxes.

 

(a)                                 Unless required by applicable law (as
determined in good faith by the applicable withholding agent), all payments by
or on account of any obligation of any Loan Party hereunder or under any other
Loan Document shall be made free and clear of, and without deduction or
withholding for or on account of, any Taxes, excluding (i) Taxes imposed on or
measured by net income (however denominated), gross receipts Taxes (imposed in
lieu of net income Taxes) and franchise Taxes (imposed in lieu of net income
Taxes) imposed on the Administrative Agent or any Lender as a result of such
recipient (A) being organized or having its principal office in the applicable
taxing jurisdiction, or in the case of any Lender, having its applicable lending
office in such jurisdiction, or (B) having any other present or former
connection with the applicable taxing jurisdiction (other than any such
connection arising solely from the Administrative Agent or such Lender having
executed, delivered, become a party to, or performed its obligations or received
a payment under, or enforced, and/or engaged in any activities contemplated with
respect to this Agreement or any other Loan Document); (ii) any Taxes in the
nature of the branch profits tax within the meaning of Section 884 of the Code
imposed by any jurisdiction described in clause (i) above; (iii) other than in
the case of an assignee pursuant to a request by the Borrower under Section 2.26
hereof, any U.S. federal withholding

 

36

--------------------------------------------------------------------------------


 

tax except (A) to the extent such withholding tax results from a change in a
Requirement of Law after the recipient became a party hereto or changed its
lending office or (B) to the extent that such recipient’s assignor (if any) was
entitled immediately prior to such assignment or such recipient was entitled
immediately prior to changing its lending office to receive additional amounts
from any Loan Party with respect to such withholding tax pursuant to this
Section 2.19(a); (iv) any withholding Tax that is attributable to the
recipient’s failure to comply with Section 2.19(e) hereof; and (v) any
withholding Taxes imposed pursuant to FATCA.  If any such non-excluded Taxes
(“Non-Excluded Taxes”) or Other Taxes are required by law to be withheld by the
applicable withholding agent from any amounts payable to the Administrative
Agent or any Lender hereunder, or under any other Loan Document: (x) the amounts
so payable by the applicable Loan Party to the Administrative Agent or such
Lender shall be increased to the extent necessary so that after all required
deductions for Non-Excluded Taxes and Other Taxes (including deductions for
Non-Excluded Taxes and Other Taxes applicable to additional sums payable under
this Section 2.19) have been made, the Lender (or, in the case of any payment
made to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding for Non-Excluded Taxes and Other Taxes been made, (y) the
applicable withholding agent shall make such deductions, and (z) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

 

Notwithstanding anything to the contrary contained in this Section 2.19(a) or
Section 2.19(b), unless the Administrative Agent or a Lender gives notice to the
applicable Loan Party that such Loan Party is obligated to pay an amount under
Section 2.19(a) or Section 2.19(b) within 180 days of the later of (x) the date
the applicable party incurs the Taxes or (y) the date the applicable party has
knowledge of its incurrence of the Taxes, then such party shall not be entitled
to be compensated for any penalties, interest or expenses relating to such
Taxes, except to the extent such penalties, interest or expenses arise or accrue
on or after the date that occurs 180 days prior to the date such party gives
notice to the applicable Loan Party, but if the circumstances giving rise to
such claim have a retroactive effect (e.g., in connection with the audit of a
prior tax year), then such 180 day period shall be extended to include such
period of retroactive effect.

 

(b)                                 In addition, the relevant Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Whenever any Taxes are payable by a Loan
Party pursuant to this Section 2.19, as promptly as possible thereafter such
Loan Party shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received, if any, by the Borrower or other documentary
evidence showing payment thereof.

 

(d)                                 The Borrower shall indemnify the
Administrative Agent and each Lender (within 10 days after demand therefor) for
the full amount of any Non-Excluded Taxes or Other Taxes (including Non-Excluded
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 2.19), and for any reasonable expenses arising therefrom or
with respect thereto, that may become payable by the Administrative Agent or any
Lender, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that the Borrower shall not be obligated to indemnify the Administrative Agent
or any Lender for any penalties, interest or expenses relating to Non-Excluded
Taxes or Other Taxes to the extent that such penalties, interest or expenses are
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such party’s gross negligence or willful misconduct.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

37

--------------------------------------------------------------------------------


 

(e)                                  Each Lender shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by law,
or reasonably requested by the Borrower or the Administrative Agent, certifying
as to any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents.  In addition, each Lender shall, at such times as reasonably
requested by the Borrower or the Administrative Agent, deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Each such Lender
shall, whenever a lapse in time or change in circumstances renders any such
documentation (including any documentation specifically referenced below)
expired, obsolete or inaccurate in any material respect, or upon the reasonable
request of the Borrower or the Administrative Agent, deliver promptly to the
Borrower and the Administrative Agent updated or other appropriate documentation
(including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify the Borrower and the Administrative Agent
of its legal ineligibility to do so.  Unless the applicable withholding agent
has received forms or other documents satisfactory to it indicating that
payments under any Loan Document to or for a Lender are not subject to
withholding tax or are subject to such Tax at a rate reduced by an applicable
tax treaty, the Borrower, Administrative Agent or other applicable withholding
agent shall withhold amounts required to be withheld by applicable law from such
payments at the applicable statutory rate.  Each Lender hereby authorizes the
Administrative Agent to deliver to the Borrower and to any successor
Administrative Agent any documentation provided to the Administrative Agent
pursuant to this Section 2.19(e).

 

Without limiting the generality of the foregoing:

 

(i)                                     Each Lender that is a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement two properly completed and duly signed original copies
of Internal Revenue Service Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding.

 

(ii)                                  Each Lender that is not a “United States
person” (as defined in Section 7701(a)(30) of the Code) shall deliver to the
Borrower and the Administrative Agent on or before the date on which it becomes
a party to this Agreement whichever of the following is applicable:

 

(A)                               two duly completed copies of Internal Revenue
Service Form W-8BEN or W-8BEN-E (or any successor forms) claiming eligibility
for benefits of an income tax treaty to which the United States of America is a
party,

 

(B)                               two duly completed copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

 

(C)                               in the case of a Lender claiming the benefits
of the exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate, in substantially the form of Exhibit E (any such certificate a
“United States Tax Compliance Certificate”), or any other form approved by the
Administrative Agent, to the effect that such Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and that no payments in connection with the Loan Documents are effectively
connected with such Lender’s conduct of a U.S. trade or business and (y) two
duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-E (or
any successor forms),

 

38

--------------------------------------------------------------------------------


 

(D)                               to the extent a Lender is not the beneficial
owner (for example, where the Lender is a partnership, or is a Lender that has
granted a participation), Internal Revenue Service Form W-8IMY (or any successor
forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or W-8BEN-E, United
States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other successor
forms) or any other required information from each beneficial owner, as
applicable (provided that, if the Lender is a partnership (and not a
participating Lender) and one or more direct or indirect partners are claiming
the portfolio interest exemption, the United States Tax Compliance Certificate
shall be provided by such Lender on behalf of such direct or indirect
partner(s)), or

 

(E)                                any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable requirements
of law to permit the Borrower and the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
FATCA obligations, to determine whether such Lender has or has not complied with
such Lender’s FATCA obligations and to determine the amount, if any, to deduct
and withhold from such payment.  Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any forms, documentation or other information that such
Lender is not legally eligible to deliver.

 

(f)                                   If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Non-Excluded Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 2.19, it shall pay over such refund to the applicable Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by the such Loan Party under this Section 2.19 with respect to the Non-Excluded
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund, net of any Taxes payable by
the Administrative Agent or such Lender); provided that the applicable Loan
Party, upon the request of the Administrative Agent or such Lender, agrees to
repay the amount paid over to such Loan Party (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender, as the case may be, is required to repay such refund to such
Governmental Authority.  This paragraph shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

(g)                                  The agreements in this Section 2.19 shall
survive the termination of this Agreement, any assignment by or replacement of a
Lender, resignation of the Administrative Agent and the payment of the Loans and
all other amounts payable hereunder or any other Loan Document.

 

39

--------------------------------------------------------------------------------


 

(h)                                 For the avoidance of doubt, any payments
made by the Administrative Agent to any Lender shall be treated as payments made
by the applicable Loan Party.

 

2.20.                     Indemnity.  The Borrower agrees to indemnify each
Lender for, and to hold each Lender harmless from, any loss or expense that such
Lender may sustain or incur as a consequence of (a) default by the Borrower in
making a borrowing of, conversion into or continuation of Eurodollar Loans after
the Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurodollar Loans after the Borrower has given a
notice thereof in accordance with the provisions of this Agreement, or (c) the
making of a prepayment or conversion of Eurodollar Loans on a day that is not
the last day of an Interest Period with respect thereto.  Such indemnification
may include an amount equal to the excess, if any, of (i) the amount of interest
that would have accrued on the amount so prepaid, or not so borrowed, converted
or continued, for the period from the date of such prepayment or of such failure
to borrow, convert or continue to the last day of such Interest Period (or, in
the case of a failure to borrow, convert or continue, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Loans provided for herein (excluding, however, the
Applicable Margin included therein, if any) over (ii) the amount of interest (as
reasonably determined by such Lender) that would have accrued to such Lender on
such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank eurodollar market.  A certificate as to any
amounts payable pursuant to this Section submitted to the Borrower by any Lender
shall be conclusive in the absence of manifest error.  Notwithstanding anything
to the contrary in this Section 2.20, the Borrower shall not be required to
compensate a Lender pursuant to this Section 2.20 for any amounts incurred more
than 180 days prior to the date that such Lender notifies the Borrower of such
Lender’s intention to claim compensation therefor; provided that, if the
circumstances giving rise to such claim have a retroactive effect, then such 180
days period shall be extended to include the period of such retroactive effect. 
This covenant shall survive the termination of this Agreement and the payment of
the Term Loans and all other amounts payable hereunder.

 

2.21.                     Change of Lending Office.  Each Lender agrees that,
upon the occurrence of any event giving rise to the operation of Section 2.18 or
2.19(a) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Term Loans affected by such event with
the object of avoiding the consequences of such event; provided that such
designation is made on terms that, in the good faith judgment of such Lender,
cause such Lender and its lending office(s) to suffer no economic, legal or
regulatory disadvantage, and provided, further, that nothing in this
Section shall affect or postpone any of the obligations of the Borrower or the
rights of any Lender pursuant to Section 2.18 or 2.19(a).

 

2.22.                     Fees. The Borrower agrees to pay to the Administrative
Agent the fees in the amounts and on the dates as set forth in the Fee Letter
and the Engagement Letter and to perform any other obligations contained
therein.

 

2.23.                     RESERVED.

 

2.24.                     Nature of Fees.  All Fees shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (for the
respective accounts of the Administrative Agent and the Lenders), as provided
herein.  Once paid, none of the Fees shall be refundable under any
circumstances.

 

2.25.                     RESERVED.

 

2.26.                     Replacement of Lenders.  The Borrower shall be
permitted to replace any Lender that (a) requests reimbursement for amounts
owing pursuant to Section 2.18, 2.19 or 2.20, (b) refuses to extend its Term
Loans pursuant to an Extension Offer pursuant to Section 2.27 or (c) does not
consent to any proposed

 

40

--------------------------------------------------------------------------------


 

amendment, supplement, modification, consent or waiver of any provision of this
Agreement or any other Loan Document that requires the consent of each of the
Lenders or each of the Lenders affected thereby (so long as the consent of the
Required Lenders has been obtained), in each case with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement
pursuant to preceding clause (a), such Lender shall have taken no action under
Section 2.21 so as to eliminate the continued need for payment of amounts owing
pursuant to Sections 2.18, 2.19 or 2.20, (iv) the replacement financial
institution shall purchase, at par, all Term Loans outstanding and other amounts
related thereto owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrower shall be liable to such replaced Lender under
Section 2.20 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the replacement financial institution (if other than a then existing Lender
or an affiliate thereof) shall be reasonably satisfactory to the Administrative
Agent, (vii) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 9.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein),
(viii) until such time as such replacement shall be consummated, the Borrower
shall pay all additional amounts (if any) required pursuant to Section 2.18,
2.19 or 2.20, as the case may be, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.

 

2.27.                     Extensions of Loans and Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, pursuant to one or more offers (each, an “Extension Offer”) made
from time to time by the Borrower to any or all Lenders holding Term Loans with
a like Stated Maturity, the Borrower may from time to time extend the maturity
date of any Term Loans and otherwise modify the terms of such Term Loans
pursuant to the terms of the relevant Extension Offer (including, without
limitation, by increasing the interest rate or fees payable in respect of such
Term Loans (and related outstandings), in each case, without the consent of any
other Lenders) (an “Extension”, such Term Loans so extended, an “Extended Term
Loan”; and each group of Term Loans so extended, as well as the original Term
Loans (not so extended), being a “tranche”; any Extended Term Loans shall
constitute a separate tranche of Term Loans from the tranche of Term Loans from
which they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
any the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees and final maturity, the Extended
Term Loans of any Lender shall be a Term Loan with the same terms as the
original Term Loans; provided that at no time shall there be Term Loans
hereunder (including Extended Term Loans and any original Term Loans) which have
more than three different Stated Maturities, (iii) if the aggregate principal
amount of Term Loans in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Lenders shall be extended ratably up to such
maximum amount based on the respective principal amounts (but not to exceed
actual holdings of record) with respect to which such Lenders have accepted such
Extension Offer, (iv) all documentation in respect of such Extension shall be
consistent with the foregoing, and all written communications by the Borrower
generally directed to the Lenders in connection therewith shall be in form and
substance consistent with the foregoing and otherwise reasonably satisfactory to
the Administrative Agent, and (v) any applicable Minimum Extension Condition
shall be satisfied.

 

(b)                                 With respect to all Extensions consummated
by the Borrower pursuant to this Section 2.27, (i) such Extensions shall not
constitute voluntary or mandatory payments or prepayments for purposes of
Section 2.13 or 2.14 and (ii) no Extension Offer is required to be in any
minimum amount or any minimum increment, provided that the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum amount (to be determined and
specified in the relevant Extension Offer in the Borrower’s discretion) of Term
Loans of any or all applicable tranches be

 

41

--------------------------------------------------------------------------------


 

tendered.  The Administrative Agent and the Lenders hereby consent to the
Extensions and the other transactions contemplated by this
Section 2.27(b) (including, for the avoidance of doubt, payment of any interest
or fees in respect of any Extended Term Loans on such terms as may be set forth
in the relevant Extension Offer) and hereby waive the requirements of any
provision of this Agreement (including, without limitation, Sections 2.13, 2.14,
2.17 and 9.7(a)) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section 2.27.

 

(c)                                  The Lenders hereby irrevocably authorize
the Administrative Agent to enter into amendments to this Agreement and the
other Loan Documents with the Borrower as may be necessary in order establish
new tranches or sub-tranches in respect of Term Loans so extended and such
technical amendments as may be necessary in connection with the establishment of
such new tranches or sub-tranches, in each case on terms consistent with this
Section 2.27.  Notwithstanding the foregoing, the Administrative Agent shall
have the right (but not the obligation) to seek the advice or concurrence of the
Required Lenders with respect to any matter contemplated by this
Section 2.27(c) and, if the Administrative Agent seeks such advice or
concurrence, the Administrative Agent shall be permitted to enter into such
amendments with the Borrower in accordance with any instructions actually
received by such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the Borrower unless and until it shall have
received such advice or concurrence; provided, however, that whether or not
there has been a request by the Administrative Agent for any such advice or
concurrence, all such amendments entered into with the Borrower by the
Administrative Agent hereunder shall be binding and conclusive on the Lenders. 
Without limiting the foregoing, in connection with any Extensions, the
respective Loan Parties shall (at their expense) amend (and the Collateral Agent
is hereby directed to amend) any Mortgage that has a maturity date prior to the
then latest Stated Maturity so that such maturity date is extended to the then
latest Stated Maturity (or such later date as may be advised by local counsel to
the Collateral Agent).

 

(d)                                 In connection with any Extension, the
Borrower shall provide the Administrative Agent at least five (5) Business Days’
(or such shorter period as may be agreed by the Administrative Agent) prior
written notice thereof, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.27.

 

2.28.                     Reserved.

 

2.29.                     Defaulting Lenders.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(b)                                 Waivers and Amendments.  The Loans and Term
Commitment of such Defaulting Lender shall not be included in determining
whether the Required Lenders have taken or may take any action hereunder or
under any other Loan Document (including any consent to any amendment, waiver or
other modification pursuant to Section 9.1); provided that any amendment, waiver
or other modification requiring the consent of all Lenders or all Lenders
affected thereby shall, except as otherwise provided in Section 9.1, require the
consent of such Defaulting Lender in accordance with the terms hereof.

 

(c)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary, at maturity,
pursuant to Article VII or otherwise) shall be applied at such time or times as
may be determined by the Administrative Agent as follows:  first, to the payment
of any amounts owing by such Defaulting Lender to the Administrative Agent
hereunder; second, as the Borrower may request (so long as no Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as

 

42

--------------------------------------------------------------------------------


 

required by this Agreement, as determined by the Administrative Agent; third, if
so determined by the Administrative Agent and the Borrower, to be held in a
deposit account and released pro rata in order to satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default
exists, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.1
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post cash
collateral pursuant to this Section shall be deemed paid to and redirected by
such Defaulting Lender, and such Defaulting Lender irrevocably consents hereto.

 

(d)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent (unless the Administrative Agent is the Defaulting
Lender) agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent (unless the Administrative Agent is the Defaulting Lender)
may determine to be necessary to cause the Loans to be held pro rata by the
Lenders in accordance with the relative amounts of their Commitments, whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrower while that Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 

SECTION 3
Representations and Warranties

 

In order to induce the Lenders to enter into this Agreement and to make Term
Loans, the Borrower represents and warrants on the Closing Date to the
Administrative Agent and to each Lender as follows:

 

3.1.                            Existence; Compliance with Law.  Each Loan Party
(a) is duly organized, validly existing and (to the extent such concept is
applicable) in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and (to the extent such concept is
applicable) in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification, and (d) is in compliance with all Requirements of
Law, except, in the case of each of the foregoing clauses (a) through (d), to
the extent that the failure to comply therewith would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

3.2.                            Power; Authorizations; Enforceable Obligations. 
Each Loan Party has the power and authority, and the legal right, to make,
deliver and perform the Loan Documents to which it is a party and, in

 

43

--------------------------------------------------------------------------------


 

the case of the Borrower, to obtain extensions of credit hereunder.  Each Loan
Party has taken all necessary organizational action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and, in
the case of the Borrower, to authorize the extensions of credit on the terms and
conditions of this Agreement.  No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority is
required in connection with the extensions of credit hereunder or with the
execution, delivery, performance, validity or enforceability of this Agreement
or any of the Loan Documents, except (i) that have been obtained or made and are
in full force and effect, (ii) the filings made in respect of the Security
Documents and (iii) to the extent that the failure to obtain any such consent,
authorization, filing, notice or other act would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Each Loan Document
has been duly executed and delivered on behalf of each Loan Party party
thereto.  This Agreement constitutes, and each other Loan Document upon
execution will constitute, a legal, valid and binding obligation of each Loan
Party party thereto, enforceable against each such Loan Party in accordance with
its terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

3.3.                            No Legal Bar.  The execution, delivery and
performance of this Agreement and the other Loan Documents, the borrowings
hereunder and the use of the proceeds thereof (x) will not violate any
Requirement of Law or any material Contractual Obligation of any Loan Party and
(y) will not result in, or require, the creation or imposition of any Lien on
any of their respective properties or revenues pursuant to any Requirement of
Law or any such material Contractual Obligation (other than the Liens created by
the Security Documents) except, in the case of each of the foregoing clauses
(x) and (y), to the extent that the failure to comply therewith would not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

3.4.                            Accuracy of Information.  No statement or
information contained in this Agreement, any other Loan Document, or any other
document, certificate or statement furnished by or on behalf of any Loan Party
to the Administrative Agent or the Lenders, or any of them, for use in
connection with the transactions contemplated by this Agreement or the other
Loan Documents, contained as of the Closing Date, taken as a whole and in light
of the circumstances in which made, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not materially misleading; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed by them
to be reasonable at the time delivered and, if such projected financial
information was delivered prior to the Closing Date, as of the Closing Date, it
being understood that any such projected financial information may vary from
actual results and such variations could be material.

 

3.5.                            No Material Adverse Effect.  Since September 3,
2015, there has been no development or event that has had or would reasonably be
expected to have a Material Adverse Effect.

 

3.6.                            Subsidiaries.  Schedule 3.6 annexed hereto sets
forth the name and jurisdiction of organization of each direct Subsidiary of the
Borrower, the Capital Stock of which will be pledged as Collateral, as of the
Closing Date and, as to each such Subsidiary, the percentage of each class of
Capital Stock owned by the Borrower as of the Closing Date, and (b) as of the
Closing Date, there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options or
restricted stock granted to employees or directors and directors’ qualifying
shares) of any nature relating to any Capital Stock that is included in the
Collateral, except as created by the Loan Documents or as are not prohibited by
Section 6.2.

 

3.7.                            Title to Assets; Liens.  The Borrower and its
Domestic Restricted Subsidiaries have good and marketable title to, or a valid
leasehold or easement interest in, all their other material property (including
any

 

44

--------------------------------------------------------------------------------


 

Mortgaged Property), taken as a whole, except for minor defects in title that do
not interfere with their ability to conduct their business as currently
conducted or as proposed to be conducted or to utilize such properties for their
intended purposes, in each case, except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, and none of
such property is subject to any Lien except Permitted Liens or Liens not
prohibited by Section 6.2(b).

 

3.8.                            Intellectual Property.  The Borrower and its
Domestic Restricted Subsidiaries own, or are licensed to use, all Intellectual
Property material to the conduct of their businesses, and the use thereof by the
Borrower and its Domestic Restricted Subsidiaries does not, to the knowledge of
the Borrower, infringe upon, misappropriate or otherwise violate the
Intellectual Property rights of any other Person, in each case except where the
failure to own or license Intellectual Property, or any infringement on
Intellectual Property rights would not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

 

3.9.                            Use of Proceeds.  The proceeds of the Term Loans
shall be utilized for general corporate purposes.

 

3.10.                     Litigation.  No litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority is pending or,
to the knowledge of the Borrower, threatened (including “cease and desist”
letters and invitations to take a patent license) by or against the Borrower or
its Domestic Restricted Subsidiaries or against any of their respective
properties, rights or revenues that, in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

3.11.                     Federal Reserve Regulations.  No part of the proceeds
of any Term Loan will be used for any purpose that violates the provisions of
the Regulations of the Board of Governors.  Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
“margin stock.”

 

3.12.                     Solvency.  The Borrower and its Subsidiaries, taken as
a whole, are, and after giving effect to the incurrence of all Indebtedness and
obligations being incurred in connection herewith will be, Solvent.

 

3.13.                     Taxes.  Each of the Borrower and its Domestic
Restricted Subsidiaries has filed or caused to be filed all federal and state
income Tax and other Tax returns that are required to be filed, except if the
failure to make any such filing would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, and has paid all Taxes
shown to be due and payable on said returns or on any assessments made against
it or any of its property and all other Taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority (other than any (x) the
amount or validity of which are currently being contested in good faith by
appropriate proceedings and with respect to which reserves in conformity with
GAAP have been provided on the books of the relevant entity, or (y) those where
the failure to pay, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect).  There is no proposed Tax
assessment or other claim against, and no Tax audit with respect to, the
Borrower or its Domestic Restricted Subsidiaries that would reasonably be
expected to, individually or in the aggregate, have a Material Adverse Effect.

 

3.14.                     ERISA.  Except as, in the aggregate, does not or would
not reasonably be expected to result in a Material Adverse Effect: neither a
Reportable Event nor a failure to satisfy the minimum funding standard of
Section 430 of the Code or Section 303 of ERISA, whether or not waived, with
respect to a Plan has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Plan, and
each Plan has complied in all respects with the applicable provisions of ERISA
and the Code; no termination of a Single Employer Plan has occurred, and no Lien
in favor of the PBGC or a Plan has arisen, during such five-year period; the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Plans) did not, as of the last annual

 

45

--------------------------------------------------------------------------------


 

valuation date prior to the date on which this representation is made or deemed
made, exceed the value of the assets of such Plan allocable to such accrued
benefits; neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan; to the knowledge of
the Borrower after due inquiry, neither the Borrower nor any Commonly Controlled
Entity would become subject to any liability under ERISA if the Borrower or any
such Commonly Controlled Entity were to withdraw completely from any
Multiemployer Plans as of the valuation date most closely preceding the date on
which this representation is made or deemed made; and to the knowledge of the
Borrower after due inquiry, no Multiemployer Plan is in “critical status”
(within the meaning of Section 432 of the Code or Section 305 of ERISA) or
Insolvent.

 

3.15.                     Environmental Matters; Hazardous Material.  There has
been no matter with respect to Environmental Laws or Materials of Environmental
Concern which, in the aggregate, would reasonably be expected to have a Material
Adverse Effect.

 

3.16.                     Investment Company Act; Other Regulations.  Neither
the Borrower nor any Domestic Restricted Subsidiary is required to register as
an “investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.  Neither
the Borrower nor any Domestic Restricted Subsidiary is subject to regulation
under any Requirement of Law that limits its ability to incur Indebtedness under
this Agreement and the other Loan Documents.

 

3.17.                     Labor Matters.  Except as, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against the Borrower or any Domestic Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened; (b) hours
worked by and payment made to employees of each of the Borrower and its Domestic
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Requirement of Law dealing with such matters; and
(c) all payments due from the Borrower and its Domestic Restricted Subsidiaries
on account of employee health and welfare insurance have been paid or accrued as
a liability on the books of the relevant entity.

 

3.18.                     Security Documents.  The Guarantee and Collateral
Agreement is effective to create in favor of the Collateral Agent, for the
benefit of the Lenders, a legal, valid and enforceable security interest in the
Collateral described therein and proceeds thereof.  In the case of the pledged
stock of a Material Subsidiary described and as defined in the Guarantee and
Collateral Agreement, when stock certificates (if any) representing such Pledged
Stock of a Material Subsidiary are delivered to the Collateral Agent, and in the
case of the other Collateral described in the Guarantee and Collateral
Agreement, when financing statements and other filings specified on
Schedule 3.18 in appropriate form are filed in the offices specified on
Schedule 3.18, including the United States Patent and Trademark Office and the
United States Copyright Office, the Guarantee and Collateral Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral and the proceeds thereof to
the extent security interests can be so perfected (by delivery or filing UCC
financing statements and other such filings as applicable) on such Collateral,
as security for the Obligations (as defined in the Guarantee and Collateral
Agreement) and including the Obligations, in each such case prior and superior
in right to any other Person (except other Permitted Liens and Liens not
prohibited by Section 6.2).

 

3.19.                     Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Subsidiaries and their respective officers and
directors and to the knowledge of the Borrower its employees and agents, are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (b) to the knowledge of the Borrower, any
agent of the Borrower or any Subsidiary that will act in any

 

46

--------------------------------------------------------------------------------


 

capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.  No Borrowing, use of proceeds or other
transaction contemplated by this Agreement will violate any Anti-Corruption Law
or applicable Sanctions.

 

3.20.                     EEA Financial Institutions.  No Loan Party is an EEA
Financial Institution.

 

SECTION 4
Conditions Precedent

 

4.1.                            Conditions to the Closing Date.  The occurrence
of the Closing Date and the making of Term Loans on the Closing Date are subject
to the satisfaction or waiver of the following conditions precedent:

 

(a)                                 Loan Documents.  The Administrative Agent
shall have received (i) counterparts hereof executed and delivered by the
Borrower, each Guarantor, the Administrative Agent, the Collateral Agent, and
each other Lender; (ii) Schedules to this Agreement; (iii) the Guarantee and
Collateral Agreement, executed and delivered by each Loan Party party thereto;
and (iv) Schedules to the Guarantee and Collateral Agreement; and the Pari Passu
Intercreditor Agreement, executed and delivered by the parties thereto.

 

(b)                                 Corporate Documents and Proceedings.  The
Administrative Agent shall have received (i) a certificate of each Loan Party,
dated the Closing Date, in the case of the Borrower, substantially in the form
attached hereto as Exhibit A-1, and, in the case of the Guarantors substantially
in the form attached here to as Exhibit A-2, each with appropriate insertions
and attachments, including the certificate of incorporation of each Loan Party
that is a corporation certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form (or, in the case of Loan
Parties organized under the State of California, Illinois or Maine, a short
form) good standing certificate for each Loan Party from its jurisdiction of
organization.

 

(c)                                  No Material Adverse Effect.  Since
September 3, 2015, there has been no development or event that has had or would
reasonably be expected to have a Material Adverse Effect.

 

(d)                                 Representations and Warranties.  All
representations and warranties contained in this Agreement shall be true and
correct in all material respects on and as of the Closing Date with the same
effect as if made on and as of such date (unless stated to relate to a specific
earlier date, in which case, such representations and warranties shall be true
and correct in all material respects as of such earlier date) (it being
understood that any representation or warranty that is qualified as to
materiality or Material Adverse Effect shall be correct in all respects).

 

(e)                                  No Default or Event of Default.  No Default
or Event of Default shall have occurred and be continuing on the Closing Date or
after giving effect to the entering into this Agreement.

 

(f)                                   Reserved.

 

(g)                                  Lien Searches.  The Administrative Agent
shall have received the results of a recent lien search in each jurisdiction
where a Loan Party is organized, and such search shall reveal no liens on any of
the assets of the Loan Parties except for Permitted Liens and Liens not
prohibited by Section 6.2 or discharged on or prior to the Closing Date pursuant
to documentation reasonably satisfactory to the Administrative Agent.

 

(h)                                 Solvency Certificate.  The Administrative
Agent shall have received a customary certificate from the chief financial
officer of the Borrower in form and substance satisfactory to the Administrative
Agent certifying as to the solvency of the Borrower and its Subsidiaries on a
consolidated basis after giving effect to the transactions contemplated to occur
on the Closing Date.

 

47

--------------------------------------------------------------------------------


 

(i)                                     Payment of Fees; Expenses.  The
Arrangers and the Administrative Agent shall have received all fees required to
be paid, and all reasonable costs and expenses required to be paid and for which
invoices have been presented (including the reasonable fees and expenses of
legal counsel), on or before the Closing Date.

 

(j)                                    Legal Opinion.  The Administrative Agent
shall have received the following executed legal opinions:

 

(i)                                     one or more legal opinions from Wilson
Sonsini Goodrich & Rosati P.C., counsel to the Borrower and the Guarantors, in
form and substance satisfactory to the Administrative Agent; and

 

(ii)                                  the legal opinion of such local counsel,
in form and substance satisfactory to the Administrative Agent and as may be
reasonably required by the Administrative Agent.

 

(k)                                 Ratings.  Each of Moody’s and S&P shall have
verbally indicated to the Borrower their respective public rating of this
Agreement and the Borrower shall have communicated such ratings to the
Administrative Agent.

 

(l)                                     Filings, Registrations and Recordings. 
Each document (including any Uniform Commercial Code financing statement and
filings with the United States Patent and Trademark Office and United States
Copyright Office) required by the Security Documents to be filed on the Closing
Date or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a perfected Lien on the
Collateral described therein, prior and superior in right to any other Person
(other than with respect to Permitted Liens and Liens not prohibited by
Section 6.2), shall be in proper form for filing, registration or recordation
except to the extent of items identified in Section 5.8.

 

(m)                             Insurance.  The Administrative Agent shall have
received insurance certificates satisfying the requirements of Section 5.4.

 

(n)                                 Notice.  The Administrative Agent shall have
received the applicable notice of borrowing, in substantially the form attached
hereto as Exhibit B, from the Borrower.

 

(o)                                 ABL Credit Agreement.  Substantially
simultaneously with the funding of the Loans, the credit facilities made
available under the ABL Credit Agreement shall have been repaid in full in
immediately available funds and all commitments relating thereto shall have been
terminated, and all liens and security interests related thereto shall have been
terminated or released, and the Administrative Agent shall have received an
executed payoff letter in form and substance satisfactory to it in connection
therewith on or prior to the Closing Date.

 

(p)                                 Patriot Act.  The Administrative Agent shall
have received, at least three (3) Business Days prior to the Closing Date, all
documentation and information as is reasonably requested in writing by any
Lender at least eight days prior to the Closing Date about the Borrower and its
Restricted Subsidiaries that is required by U.S. Governmental Authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act.

 

48

--------------------------------------------------------------------------------


 

SECTION 5
Affirmative Covenants

 

So long as any Term Loan or other amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document (other than
contingent indemnification obligations for which no claim has been asserted) or
any Term Commitment is outstanding:

 

5.1.                            Financial Statements, etc.  The Borrower will
furnish to the Administrative Agent (for distribution to the Lenders), within 15
days after the Borrower has filed the same with the SEC, copies of the annual
reports and of the information, documents and reports (or copies of such
portions of any of the foregoing as the SEC may prescribe) that the Borrower may
be required to file with the SEC pursuant to Section 13 or 15(d) of the Exchange
Act (other than confidential filings, documents subject to confidential
treatment and correspondence with the SEC); provided that in each case the
delivery of materials to the Administrative Agent by electronic means or filing
of documents pursuant to the SEC’s “EDGAR” system (or any successor electronic
filing system) shall be deemed to be “furnished” with the Administrative Agent
as of the time such documents are filed via the “EDGAR” system for purposes of
this Section 5.1.

 

5.2.                            Compliance Certificate.

 

(a)                                 The Borrower shall deliver to the
Administrative Agent, within 100 days after the end of each fiscal year of the
Borrower, an officers’ certificate of a Responsible Officer of the Borrower
stating that a review of the activities of the Borrower and its Subsidiaries
during the preceding fiscal year has been made under the supervision of the
signing Responsible Officer with a view to determining whether the Borrower has
kept, observed, performed and fulfilled its obligations under this Agreement,
and further stating, as to such Responsible Officer signing such certificate,
that to the best of his or her knowledge the Borrower has kept, observed,
performed and fulfilled each and every covenant contained in this Agreement and
is not in default in the performance or observance of any of the terms,
provisions and conditions of this Agreement (or, if a Default or Event of
Default has occurred, describing all such Defaults or Events of Default of which
he or she may have knowledge and what action the Borrower is taking or proposes
to take with respect thereto) and that to the best of his or her knowledge no
event has occurred and remains in existence by reason of which payments on
account of the principal of or interest, if any, on the Term Loans is prohibited
or if such event has occurred, a description of the event and what action the
Borrower is taking or proposes to take with respect thereto.

 

(b)                                 The Borrower will deliver to the
Administrative Agent, forthwith upon any Responsible Officer becoming aware of
any Default or Event of Default (which shall be no more than five (5) Business
Days following the date on which the Responsible Officer becomes aware of such
Default or Event of Default), an officer’s certificate of a Responsible Officer
of the Borrower specifying such Default or Event of Default and what action the
Borrower is taking or proposes to take with respect thereto.

 

5.3.                            Maintenance of Existence.  Borrower shall
preserve, renew and keep in full force and effect its organizational existence
and (ii) take all reasonable action to maintain all rights, privileges and
franchises reasonably necessary in the normal conduct of its business, except,
in each case, (x) as otherwise permitted by Section 6.3 or (y) to the extent
that failure to do so would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

5.4.                            Maintenance of Insurance.

 

(a)                                 The Loan Parties will maintain insurance
policies (or self-insurance) on all its property in at least such amounts and
against at least such risks as are usually insured against by companies of a
similar size engaged in the same or a similar business (after giving effect to
any self-insurance which in the good faith

 

49

--------------------------------------------------------------------------------


 

judgment of management of the Borrower is reasonable and prudent in light of the
size and nature of its business) and each general liability policy of insurance
maintained by a Loan Party shall name the Collateral Agent, as an additional
insured thereunder as its interests may appear and each general property
insurance policy maintained by a Loan Party shall contain a lender loss payable
endorsement that names the Collateral Agent, as a joint loss payee thereunder as
its interests may appear, provided that, unless an Event of Default shall have
occurred and be continuing, (A) all proceeds from insurance policies shall be
paid to the Borrower (or a designated Loan Party), (B) to the extent the
Collateral Agent receives any proceeds, the Collateral Agent shall turn over to
the Borrower any amounts received by it as an additional insured or lender loss
payee under any property insurance maintained by the Borrower and its
Subsidiaries, and (C) the Collateral Agent agrees that the Borrower and/or its
applicable Subsidiary shall have the sole right to adjust or settle any claims
under such insurance. Notwithstanding anything to the contrary herein, with
respect to Foreign Subsidiaries and any Collateral located outside of the United
States, the requirements of this Section 5.4 shall be deemed satisfied if the
Borrower obtains insurance policies that are customary and appropriate for the
applicable jurisdiction. Upon the request of the Collateral Agent, the Borrower
and the Guarantors will furnish to the Collateral Agent full information as to
their general property and liability insurance carriers; and

 

(b)                                 if at any time any Mortgaged Property that
remains subject to a Mortgage is at any time located in an area identified by
the Federal Emergency Management Agency (or any successor agent) as a special
flood hazard area, then the Borrower shall, or shall cause the applicable Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer reasonably acceptable to the Administrative Agent, flood
insurance in an amount and otherwise sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Collateral Agent evidence of such compliance in form and
substance reasonably acceptable to the Collateral Agent.

 

5.5.                            Use of Proceeds.  Borrower shall use the
proceeds of the Loans only for the purposes set forth in Section 3.9.

 

5.6.                            After-Acquired Collateral; Further Assurances.

 

(a)                                 With respect to any property acquired after
the date of this Agreement by the Borrower or any Guarantor (other than any
property or rights described in clause (b) and (c) of this Section 5.6) that
constitutes Collateral and as to which the Collateral Agent, for the benefit of
the Secured Parties, does not have a perfected Lien to the extent required by
the Guarantee and Collateral Agreement, the Borrower and each applicable
Guarantor shall promptly (provided that, in the case of Intellectual Property,
at least quarterly):

 

(i)                                     execute and deliver to the Collateral
Agent such amendments to the Guarantee and Collateral Agreement or such other
documents as the Collateral Agent deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
such property or rights; and

 

(ii)                                  (A) file Uniform Commercial Code financing
statements or amendments thereto with the applicable filing office in the
jurisdiction of formation or incorporation of the Borrower or any Guarantor (as
applicable) and/or (B) record filings with the United States Patent and
Trademark Office and United States Copyright Office within the time specified in
the Guarantee and Collateral Agreement, as applicable, in each case, to perfect
a security interest in favor of the Collateral Agent, for the benefit of the
Secured Parties, in such property or rights that is prior to all other Liens on
the Collateral other than Permitted Liens and Liens not prohibited by
Section 6.2.

 

(b)                                 With respect to any fee interest in any real
property located in the United States having a Fair Market Value (together with
improvements thereof) of at least $100,000,000 acquired after the date of this

 

50

--------------------------------------------------------------------------------


 

Agreement by the Borrower or any Guarantor (other than any such real property
subject to a Permitted Lien which precludes the granting of a Mortgage thereon),
within 90 days after the acquisition thereof, the Borrower and each applicable
Guarantor shall:

 

(i)                                     execute and deliver a first priority
Mortgage or where appropriate under the circumstances, an amendment to an
existing Mortgage, in each case in favor of the Collateral Agent, for the
benefit of the Secured Parties, covering such real property,

 

(ii)                                  if requested by the Collateral Agent,
provide the Secured Parties with (A) either (x) title insurance covering such
real property in an amount at least equal to the purchase price of such real
property (or such other amount as shall be reasonably specified by the
Collateral Agent) in form and substance reasonably satisfactory to the
Collateral Agent, as well as a current ALTA survey thereof, together with a
surveyor’s certificate or (y) where an amendment to an existing Mortgage has
been delivered pursuant to clause (i), an endorsement to the existing title
policy adding such property as an insured parcel, and (B) any consents or
estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage or Mortgage amendment (to the extent obtainable
using commercially reasonable efforts), each of the foregoing in form and
substance reasonably satisfactory to the Collateral Agent;

 

(iii)                               if requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
in clauses (i) and (ii) above, which opinions shall be in form and substance,
and from counsel, reasonably satisfactory to the Collateral Agent and include
opinions regarding the enforceability of such Mortgage and the due
authorization, execution and delivery thereof; and

 

(iv)                              deliver to the Collateral Agent a completed
“Life-of-Loan” Federal Emergency Management Agency Standard Flood Hazard
Determination (together with a notice about special flood hazard area status and
flood disaster assistance duly executed by the respective Loan Party) with
respect to such property and, if such property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area, evidence of flood insurance required by Section 5.4.

 

(c)                                  With respect to any Subsidiary that is
required to become a Guarantor pursuant to Section 6.1 or otherwise elects to
become a Guarantor, within 60 days of the date such Subsidiary is required to
become a Guarantor (or such date of election if such election is made by such
Subsidiary) the Borrower and each applicable Guarantor shall:

 

(i)                                     cause such Subsidiary (A) to become a
party to the Guarantee and Collateral Agreement, (B) file Uniform Commercial
Code financing statements or other filings in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
reasonably requested by the Collateral Agent to grant to the Collateral Agent
for the benefit of the Secured Parties a perfected first priority security
interest (subject to Permitted Liens and Liens not prohibited by Section 6.2) in
the Collateral described in the Guarantee and Collateral Agreement with respect
to such Subsidiary and (C) to deliver to the Collateral Agent a customary
closing certificate of such Subsidiary, in form and substance reasonably
satisfactory to the Collateral Agent, with appropriate insertions and
attachments; and

 

(ii)                                  if requested by the Collateral Agent,
deliver to the Collateral Agent customary legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

 

51

--------------------------------------------------------------------------------


 

5.7.                            Compliance with Laws.  The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

5.8.                            Post-Closing Obligations.  The Borrower shall
deliver to the Administrative Agent on or prior to the date that is 90 days
after the Closing Date (or such later date as the Administrative Agent may
reasonably agree) (i) counterparts of a Mortgage with respect to each Mortgaged
Property duly executed and delivered by the record title holder of such
Mortgaged Property, (ii) to the extent applicable in the relevant jurisdiction
(A) a policy or policies of title insurance (or marked unconditional commitment
to issue such policy or policies) in the amount equal to not less than 100% (or
such lesser amount as reasonably agreed to by the Administrative Agent) of the
Fair Market Value of such Mortgaged Property and fixtures, as reasonably
determined by the Borrower and agreed to by the Administrative Agent, issued by
the Title Insurance Company insuring the Lien of each such Mortgage as a first
priority Lien on the Mortgaged Property described therein, free of any other
Liens except for Permitted Liens, together with such endorsements (other than a
creditor’s rights endorsement) as the Administrative Agent may reasonably
request to the extent available in the applicable jurisdiction at commercially
reasonable rates, (B) such affidavits, instruments of indemnification (including
a so-called “gap” indemnification) as are customarily requested by the Title
Insurance Company to induce the Title Insurance Company to issue the title
policies and endorsements contemplated above, (C) evidence reasonably acceptable
to the Collateral Agent of payment by the Borrower of all title policy premiums,
search and examination charges, escrow charges and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the title policies referred to above, (D) a survey
of each Mortgaged Property in such form as shall be required by the Title
Insurance Company to issue the so-called comprehensive and other survey-related
endorsements and to remove the standard survey exceptions from the title
policies and endorsements contemplated above (provided, however, that a survey
shall not be required to the extent that the issuer of the applicable title
insurance policy provides reasonable and customary survey-related coverages
(including, without limitation, survey-related endorsements) in the applicable
title insurance policy based on an existing survey and/or such other
documentation as may be reasonably satisfactory to the title insurer),
(E) completed “Life-of-Loan” Federal Emergency Management Agency (“FEMA”)
Standard Flood Hazard Determination with respect to each Mortgaged Property
subject to the applicable FEMA rules and regulations (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto) and (F) if any
Mortgaged Property is located in an area determined by FEMA to have special
flood hazards, evidence of such flood insurance as may be required under
applicable law, including Regulation H of the Board of Governors and the other
Flood Insurance Laws and as required under Section 5.4 and (iii) such legal
opinions as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property.

 

SECTION 6
Negative Covenants

 

The Borrower agrees that, so long as any Term Loan or other amount is owing to
any Lender or the Administrative Agent hereunder or under any other Loan
Document (other than contingent indemnification obligations for which no claim
has been asserted) or any Term Commitment is outstanding:

 

6.1.                            Limitation on Subsidiary Indebtedness.

 

(a)                                 The Borrower will not permit any of its
Domestic Restricted Subsidiaries to create, assume, incur, Guarantee or
otherwise become liable for any Indebtedness (any such Indebtedness or
Guarantee, “Subsidiary Debt”), without causing such Domestic Restricted
Subsidiary to Guarantee the Obligations, pursuant to Section 5.6(c), until such
time as such Subsidiary Debt is no longer outstanding or in effect.

 

52

--------------------------------------------------------------------------------


 

(b)                                 Section 6.1(a) shall not apply to, and there
shall be excluded from Subsidiary Debt in any computation under such
restriction, Subsidiary Debt constituting:

 

(1)                                 Subsidiary Debt of a Person existing at the
time such Person is merged into or consolidated with or otherwise acquired by
the Borrower or any Domestic Restricted Subsidiary of the Borrower or otherwise
becomes a Domestic Restricted Subsidiary of the Borrower (or arising thereafter
pursuant to contractual commitments entered into prior to such Person becoming a
Domestic Restricted Subsidiary) or at the time of a sale, lease or other
disposition of the properties and assets of such Person (or a division thereof)
as an entirety or substantially as an entirety to any Domestic Restricted
Subsidiary of the Borrower (or arising thereafter pursuant to contractual
commitments entered into prior to such Person becoming a Domestic Restricted
Subsidiary) and is assumed by such Subsidiary, other than any increase in the
amount of such Subsidiary Debt (including any increase in the amount of such
Subsidiary Debt arising pursuant to contractual commitments entered into prior
to such acquisition) incurred in contemplation thereof; provided that any such
Subsidiary Debt is not Guaranteed by any other Domestic Restricted Subsidiary of
the Borrower (other than any Guarantee existing at the time of such merger,
consolidation or sale, lease or other disposition of properties and assets and
that was not issued in contemplation thereof);

 

(2)                                 Subsidiary Debt owed to the Borrower or any
Domestic Restricted Subsidiary or under Guarantees of any such Subsidiary Debt;

 

(3)                                 Subsidiary Debt created, incurred, issued,
assumed or Guaranteed to pay or finance the payment of all or any part of the
purchase price or the cost of development, operation, construction, alteration,
repair or improvement of property, assets or equipment acquired or developed,
operated, constructed, altered, repaired or improved by a Domestic Restricted
Subsidiary, and any related transactional fees, costs and expenses, provided
such Subsidiary Debt is created, incurred, issued, assumed or Guaranteed within
18 months (or in the case of any Subsidiary Debt supported by an export credit
agency, 24 months) after the later of (i) the acquisition or the completion of
any such development, operation, construction, alteration, repair or improvement
of such property, assets or equipment, whichever is later, or (ii) the placing
into commercial operation of such property after the acquisition or completion
of any such development, operation, construction, alteration, repair or
improvement (or, in each case, is incurred pursuant to firm commitment financing
arrangements obtained within such period), and, provided further, that the
outstanding amount of such Subsidiary Debt, without duplication, does not exceed
100% of the fair value of the property or equipment acquired or developed,
operated, constructed, altered, repaired or improved at the time such Subsidiary
Debt is incurred;

 

(4)                                 Subsidiary Debt permitted to be secured by
Liens permitted by clauses (4) or (5) of the definition of Permitted Lien
(whether or not such Subsidiary Debt is in fact secured by such Liens) and any
Guarantees thereof; or

 

(5)                                 Subsidiary Debt outstanding on the date of
this Agreement and any extension, renewal, substitution, replacement,
refinancing or refunding of any Subsidiary Debt existing on the date of this
Agreement or referred to in clauses (1), (2), (3) or (4); provided that any
Subsidiary Debt incurred to so extend, renew, substitute, replace, refinance or
refund shall be incurred within 12 months of the maturity, retirement or other
repayment or prepayment (including any such repayment pursuant to amortization
obligations with respect to such Subsidiary Debt) of the Subsidiary Debt
referred to in this clause (5) or clauses (1), (2), (3) or (4) above and the
outstanding amount of the Subsidiary Debt incurred to so extend, renew,
substitute, replace, refinance or refund shall not exceed the outstanding amount
of Subsidiary Debt being extended, renewed, substituted, replaced, refinanced or
refunded plus any premiums or fees (including tender premiums) or other
reasonable amounts

 

53

--------------------------------------------------------------------------------


 

payable, plus the amount of fees, expenses and other costs incurred, in
connection with any such extension, renewal, substitution, replacement,
refinancing or refunding.

 

(c)                                  Notwithstanding Sections 6.1(a) and (b),
any Domestic Restricted Subsidiary of the Borrower may create, assume, incur,
Guarantee or otherwise become liable for Indebtedness that would otherwise be
subject to Section 6.1(a), without Guaranteeing the Obligations hereunder, if
after giving effect thereto, Aggregate Debt does not exceed an amount equal to
the greatest of (1) $2.50 billion, (2) 15% of Consolidated Net Tangible Assets
of the Borrower and (3) 1.75 times Consolidated EBITDA of the Borrower for the
Measurement Period immediately preceding the date of the creation or incurrence
of the Subsidiary Debt. Any Domestic Restricted Subsidiary also may, without
Guaranteeing the payment of the Obligations, extend, renew, substitute, replace,
refinance or refund any Subsidiary Debt permitted pursuant to the preceding
sentence; provided that any Subsidiary Debt incurred to so extend, renew,
substitute, replace, refinance or refund shall be incurred within 12 months of
the maturity, retirement or other repayment or prepayment (including any such
repayment pursuant to amortization obligations with respect to such Subsidiary
Debt) of the Subsidiary Debt being extended, renewed, substituted, replaced,
refinanced or refunded and the outstanding amount of the Subsidiary Debt
incurred to so extend, renew, substitute, replace, refinance or refund shall not
exceed the outstanding amount of Subsidiary Debt being extended, renewed,
substituted, replaced, refinanced or refunded plus any premiums or fees
(including tender premiums) or other reasonable amounts payable, plus the amount
of fees, expenses and other costs incurred, in connection with any such
extension, renewal, substitution, replacement, refinancing or refunding.

 

(d)                                 For purposes of this Section 6.1, in the
event that any Subsidiary Debt meets the criteria of more than one of the types
of Subsidiary Debt in such Section, the Borrower, in its sole discretion, will
classify, and may reclassify, such Subsidiary Debt and only be required to
include the amount and type of such Subsidiary Debt in one of clauses
(1) through (5) of Section 6.1(b) or Section 6.1(c), and Subsidiary Debt may be
divided and classified and reclassified into more than one of the types of
Subsidiary Debt described above. In addition, for purposes of calculating
compliance with this Section 6.1, in no event will the amount of any Subsidiary
Debt be required to be included more than once despite the fact more than one
Person is or becomes liable with respect to any related Indebtedness (for
example, and for avoidance of doubt, in the case where more than one Domestic
Restricted Subsidiary incurs Subsidiary Debt or otherwise becomes liable for
such Subsidiary Debt, the amount of such Subsidiary Debt shall only be included
once for purposes of such calculations).

 

(e)                                  The Guarantee of the Obligations by any
Subsidiary will terminate upon:

 

(1)                                 the release or discharge of the Indebtedness
of or Guarantee by such Subsidiary that resulted in the obligation to Guarantee
the Obligations pursuant to Section 6.1(a) (or would have resulted in the
creation of a Guarantee pursuant to Section 6.1(a) had such Guarantee not
already been in place) (other than a discharge of (A) a Guarantee as a result of
payment under such Guarantee or (B) Indebtedness as a result of the acceleration
of such Indebtedness due to a default or event of default under the terms
thereof);

 

(2)                                 a sale or other disposition (including by
way of consolidation or merger) of the Capital Stock of such Subsidiary such
that such Subsidiary is no longer a Domestic Restricted Subsidiary of the
Borrower; or

 

(3)                                 if such Subsidiary was not required to
Guarantee the Obligations pursuant to Section 6.1(a) but did so at its option,
the request by such Subsidiary of release at any time; provided that after
giving effect to such release the Borrower would be in compliance with the
covenant set forth in this Section 6.1.

 

54

--------------------------------------------------------------------------------


 

The Administrative Agent will execute any documents reasonably required in order
to evidence the release of any Subsidiary from its obligations under its
Guarantee pursuant to the foregoing.

 

6.2.                            Limitation on Liens.

 

(a)                                 The Borrower will not, and will not permit
any of its Domestic Restricted Subsidiaries, to create or incur any Lien on any
Principal Property or on Collateral, in each case, whether now owned or
hereafter acquired, in order to secure any Indebtedness, except Permitted Liens.

 

(b)                                 Notwithstanding Section 6.2(a), the Borrower
or any Domestic Restricted Subsidiary of the Borrower may create or incur Liens
which would otherwise be subject to the restrictions set forth in
Section 6.2(a), if after giving effect thereto, Aggregate Debt does not exceed
an amount equal to the greatest of (1) $2.50 billion, (2) 15% of Consolidated
Net Tangible Assets of the Borrower and (3) 1.75 times Consolidated EBITDA of
the Borrower for the Measurement Period immediately preceding the date of the
creation or incurrence of the Lien; provided that any such Liens that are
created or incurred in reliance on this Section 6.2(b) shall only secure Pari
Passu Lien Indebtedness. The Borrower or any Domestic Restricted Subsidiary of
the Borrower also may create or incur Liens that extend, renew, substitute or
replace (including successive extensions, renewals, substitutions or
replacements), in whole or in part, any Lien permitted pursuant to this or the
preceding sentence or that secure any extension, renewal, replacement,
refinancing or refunding (including any successive extensions, renewals,
replacements, refinancings or refundings) of any Indebtedness within 12 months
of the maturity, retirement or other repayment or prepayment of the Indebtedness
(including any such repayment pursuant to amortization obligations with respect
to such Indebtedness) being extended, renewed, substituted, replaced, refinanced
or refunded, which Indebtedness is secured by a Lien permitted pursuant to this
or the preceding sentence.  Notwithstanding anything herein to the
contrary, Indebtedness outstanding on the Closing Date under this Agreement and
under the Secured Notes issued on the Closing Date shall be treated as incurred
on the Closing Date under this paragraph.

 

(c)                                  For purposes of this Section 6.2, (1) the
creation of a Lien to secure Indebtedness which existed prior to the creation of
such Lien will be deemed to involve Indebtedness in an amount equal to the
lesser of (x) the fair value (as determined in good faith by the Borrower) of
the asset subjected to such Lien and (y) the principal amount secured by such
Lien, and (2) in the event that a Lien meets the criteria of more than one of
the types of Permitted Liens or Liens created or incurred in reliance on
Section 6.2(b), the Borrower, in its sole discretion, will classify, and may
reclassify, such Lien and only be required to include the amount and type of
such Lien as a Permitted Lien or a Lien created or incurred in reliance on
Section 6.2(b), and a Lien may be divided and classified and reclassified into
more than one of such types of Liens. In addition, for purposes of calculating
compliance with this Section 6.2, in no event will the amount of any
Indebtedness or Liens securing any Indebtedness be required to be included more
than once despite the fact more than one Person is or becomes liable with
respect to such Indebtedness and despite the fact such Indebtedness is secured
by the assets of more than one Person (for example, and for avoidance of doubt,
in the case where there are Liens on assets of one or more of the Borrower and
its Domestic Restricted Subsidiaries securing any Indebtedness, the amount of
such Indebtedness secured shall only be included once for purposes of such
calculations).

 

6.3.                            Merger, Consolidation, or Sale of Assets.

 

(a)                                 The Borrower may not consolidate with or
merge with or into, or sell, assign, convey, transfer, lease or otherwise
dispose of all or substantially all of the properties, rights and assets of the
Borrower and its Restricted Subsidiaries, taken as a whole, to any Person, in a
single transaction or in a series of related transactions, unless:

 

55

--------------------------------------------------------------------------------


 

(1)                                 either (i) the Person formed by or surviving
such consolidation or merger is the Borrower or (ii) the Person (if other than
the Borrower) formed by such consolidation or into which the Borrower is merged
or the Person which acquires by conveyance or transfer, or which leases, all or
substantially all of the properties, rights and assets of the Borrower (the
“Successor Company”), is an entity organized under the laws of the United States
of America, any State thereof or the District of Columbia;

 

(2)                                 in any such transaction in which there is a
Successor Company, the Successor Company expressly assumes the Obligations
pursuant to joinder agreements or other documents reasonably satisfactory to the
Administrative Agent; and

 

(3)                                 immediately after giving effect to the
transaction, no Event of Default and no Default shall have occurred and be
continuing.

 

This Section 6.3 shall not apply to:

 

(i)                                     a merger of the Borrower with an
Affiliate solely for the purpose of reincorporating the Borrower in another
jurisdiction in the United States of America, any State thereof or the District
of Columbia; or

 

(ii)                                  any consolidation or merger of (a) the
Borrower into a Guarantor, (b) a Guarantor into the Borrower or another
Guarantor or (c) a Subsidiary of the Borrower into the Borrower or another
Subsidiary of the Borrower; or

 

(iii)                               any sale, assignment, transfer, conveyance,
lease or other disposition of property, rights or assets (a) by the Borrower to
a Guarantor, (b) by a Guarantor to the Borrower or another Guarantor or (c) by a
Subsidiary of the Borrower to the Borrower or another Subsidiary of the
Borrower.

 

(b)                                 Upon any consolidation of the Borrower with,
or merger of the Borrower into, any other Person or any sale, assignment,
conveyance, transfer, lease or other disposition of all or substantially all the
properties, rights and assets of the Borrower to a Successor Company in
accordance with the conditions described in Section 6.3(a), the Successor
Company shall succeed to and be substituted for, and may exercise every right
and power of, the Borrower under this Agreement, the Pari Passu Intercreditor
Agreement and the Security Documents with the same effect as if such Successor
Company had been named as the Borrower and thereafter, except in the case of a
lease, the predecessor Person shall be relieved of all obligations and covenants
under this Agreement, the Pari Passu Intercreditor Agreement and the Security
Documents.

 

(c)                                  For the avoidance of doubt, notwithstanding
any provision herein to the contrary, any sale, assignment, conveyance,
transfer, lease or other disposition of Material Intellectual Property by
Borrower to one or more Restricted Subsidiaries in a single or series of related
transactions where the conditions set forth in the proviso to
Section 9.14(a) have been satisfied shall not be considered a sale, assignment,
conveyance, transfer, lease or disposition of all or substantially all the
properties, rights or assets of the Borrower and its Restricted Subsidiaries,
taken as a whole, for purposes of this Section 6.3.

 

6.4.                            Limitation on Sale and Leaseback Transactions.

 

(a)                                 The Borrower will not, and will not permit
any of its Domestic Restricted Subsidiaries, to enter into any sale and
lease-back transaction with respect to any Principal Property or Collateral,
whether now owned or hereafter acquired, unless:

 

56

--------------------------------------------------------------------------------


 

(1)                                 such transaction was entered into prior to
the Closing Date;

 

(2)                                 such transaction was for the sale and
leasing back to the Borrower or a Domestic Restricted Subsidiary by the Borrower
or any Subsidiary of any Principal Property or Collateral;

 

(3)                                 such transaction involves a lease of
Principal Property or Collateral executed by the time of or within 18 months (or
in the case of any transaction supported by the credit of an export credit
agency, 24 months) after the later of (i) the acquisition or the completion of
any such development, operation, construction, alteration, repair or improvement
of such property, assets or equipment or (ii) the placing into commercial
operation of such Principal Property or Collateral after the acquisition or
completion of any such development, operation, construction, alteration, repair
or improvement;

 

(4)                                 such transaction involves a lease for not
more than three years (or which may be terminated by the Borrower or the
applicable Domestic Restricted Subsidiary within a period of not more than three
years);

 

(5)                                 the Borrower or the applicable Domestic
Restricted Subsidiary would be entitled to incur Indebtedness secured by a Lien
on the property to be leased in an amount equal to Attributable Debt with
respect to such sale and lease-back transaction pursuant to Section 6.2(a); or

 

(6)                                 the Borrower or the applicable Domestic
Restricted Subsidiary applies an amount equal to the net proceeds from the sale
of the Principal Property to the purchase of other Principal Property or to the
retirement, repurchase or other repayment or prepayment of the Loans or other
Pari Passu Lien Indebtedness within 365 calendar days before or after the
effective date of any such sale and lease-back transaction.

 

(b)                                 Notwithstanding Section 6.4(a), the Borrower
and its Domestic Restricted Subsidiaries may enter into any sale and lease-back
transaction which would otherwise be subject to the foregoing restrictions if
after giving effect thereto and at the time of determination, Aggregate Debt
does not exceed an amount equal to the greatest of (1) $2.50 billion, (2) 15% of
Consolidated Net Tangible Assets of the Borrower and (3) 1.75 times Consolidated
EBITDA of the Borrower for the Measurement Period immediately preceding the
closing date of the sale and lease-back transaction.

 

6.5.                            Anti-Corruption Laws and Sanctions.  The
Borrower will not request any Borrowing, and the Borrower shall not use, and
shall procure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Borrowing
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (c) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

SECTION 7
Events of Default

 

7.1.                            Events of Default.  Each of the following is an
“Event of Default”:

 

(a)                                 failure by the Borrower to pay principal
when due;

 

57

--------------------------------------------------------------------------------


 

(b)                                 failure by the Borrower to pay any interest
or any other obligation due under this Agreement or the Security Documents for
30 calendar days after such amount becomes due;

 

(c)                                  failure by the Borrower to comply with
Section 2.14 in connection with a Change of Control Triggering Event and such
failure continues for a period of 30 calendar days;

 

(d)                                 failure by the Borrower or any of its
Subsidiaries to perform, or breach by the Borrower or any of its Subsidiaries
of, any other covenant, agreement or condition in this Agreement or any Security
Document for 90 calendar days after either the Administrative Agent or the
Required Lenders have given the Borrower written notice of the breach in the
manner required by this Agreement;

 

(e)                                  default under any mortgage, indenture or
instrument under which there is issued or by which there is secured or evidenced
any Indebtedness under the indenture governing the Secured Notes or any
agreement governing other First Lien Debt, whether such Indebtedness or
guarantee now exists or is created after the Borrowing of the Loans, if both:
(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or such default is with respect to another obligation under such
Indebtedness and results in the holder or holders of such Indebtedness causing
the payment of such Indebtedness to be accelerated and to become due prior to
its stated maturity; and (b) the principal amount of such Indebtedness, together
with the principal amount of any other such Indebtedness not so paid when due,
or the maturity of which has been so accelerated, aggregates $100.0 million or
more;

 

(f)                                   the Borrower or any Significant
Subsidiary, pursuant to or within the meaning of any Debtor Relief Law:

 

(1)                                 commences proceedings to be adjudicated
bankrupt or insolvent;

 

(2)                                 consents to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking an arrangement of debt, reorganization, dissolution, winding
up or relief under applicable Debtor Relief Laws;

 

(3)                                 consents to the appointment of a receiver,
interim receiver, receiver and manager, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property; or

 

(4)                                 makes a general assignment for the benefit
of its creditors;

 

(g)                                  a court of competent jurisdiction enters an
order or decree under any Debtor Relief Law that:

 

(1)                                 is for relief against the Borrower or any
Significant Subsidiary in a proceeding in which the Borrower or any Significant
Subsidiary is to be adjudicated bankrupt or insolvent;

 

(2)                                 appoints a receiver, interim receiver,
receiver and manager, liquidator, assignee, trustee, sequestrator or other
similar official of the Borrower or any Significant Subsidiary, or for all or
substantially all of the property of the Borrower or any Significant Subsidiary;
or

 

(3)                                 orders the liquidation, dissolution or
winding up of the Borrower or any Significant Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days;

 

58

--------------------------------------------------------------------------------


 

provided that, in the cases of the foregoing clauses (f) and (g), (i) such event
or circumstance is either (x) a voluntary proceeding or results therefrom or
(y) under or pursuant to the laws of such Person’s jurisdiction of incorporation
or organization or the jurisdiction in which its head office is located or the
laws of the jurisdictions in which all or substantially all its assets are
located, and (ii) in no event shall any such event or circumstance constitute an
Event of Default if such event or circumstance is a result of a bankruptcy,
insolvency, reorganization or other similar proceeding with respect such Person
or its assets or business that was ongoing or in process at the time such Person
became a Subsidiary of the Borrower (including any alternate proceedings) or
other such proceedings that are in the nature of either a continuation or
extension thereof;

 

(h)                                 any of the Security Documents shall cease,
for any reason, to be in full force and effect (other than in accordance with
its terms) with respect to Collateral with a book value greater than
$150,000,000, or any Loan Party shall so assert, or any Lien (affecting
Collateral with a book value greater than $150,000,000) created by any of the
Security Documents shall cease to be enforceable and of the same effect and
priority purported to be created thereby (other than, in each case, pursuant to
a failure of the Administrative Agent, the Collateral Agent, any other agent
appointed by the Administrative Agent, the Collateral Agent or the Lenders to
take any action within the sole control of such Person) (it being understood
that the release of Collateral from the Security Documents or the discharge of a
Guarantor therefrom shall not be construed (x) as any of the Security Documents
ceasing to be in full force and effect or (y) as any of the Liens created
thereunder ceasing to be enforceable or of the same priority and effect
purported to be created thereby) and such Default continues for 60 calendar days
after either the Administrative Agent or the Required Lenders have given the
Borrower written notice of the Default in the manner required by this Agreement;
and

 

(i)                                     except as permitted by this Agreement or
the Guarantee and Collateral Agreement, any Guaranty Reimbursement Obligation of
a Significant Subsidiary ceases, for any reason, to be in full force and effect
(other than in accordance with its terms), or any Significant Subsidiary that is
a Guarantor denies or disaffirms in writing its obligations under its Guaranty
Reimbursement Obligation.

 

In the case of an Event of Default specified in clause (f) or (g) of this
Section 7.1 with respect to the Borrower, all outstanding Term Loans will become
due and payable immediately without further action or notice.  If any other
Event of Default occurs and is continuing, the Required Lenders may declare all
the Term Loans to be due and payable immediately.  Upon any such declaration,
the Term Loans shall become due and payable immediately.  The Required Lenders
by written notice to the Administrative Agent may, on behalf of all of the
Lenders, rescind an acceleration and its consequences, if the rescission would
not conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest or premium that has become due solely
because of the acceleration) have been cured or waived.

 

In the event of a declaration of acceleration of the Term Loans because an Event
of Default described in Section 7.1(e) has occurred and is continuing, the
declaration of acceleration of the Term Loans shall be automatically annulled if
the event of default or payment default triggering such Event of Default
pursuant to Section 7.1(e) shall be remedied or cured, or waived by the holders
of the First Lien Debt, or the First Lien Debt that gave rise to such Event of
Default shall have been discharged in full, within 30 days after the declaration
of acceleration with respect thereto and if (1) the annulment of the
acceleration of the Term Loans would not conflict with any judgment or decree of
a court of competent jurisdiction and (2) all existing Events of Default, except
nonpayment of principal, premium or interest on the Term Loans that became due
solely because of the acceleration of the Term Loans, have been cured or waived.

 

59

--------------------------------------------------------------------------------


 

SECTION 8
The Agents

 

8.1.                            Appointment.  Each Lender hereby irrevocably
designates and appoints the Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents, and each such Lender
irrevocably authorizes the Administrative Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Loan Documents, together with such other powers as are reasonably
incidental thereto.  Each Lender hereby irrevocably designates and appoints the
Collateral Agent as the agent of such Lender under this Agreement and the other
Loan Documents, and each such Lender irrevocably authorizes the Collateral
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Collateral Agent by the
terms of this Agreement and the other Loan Documents, together with such other
powers as are reasonably incidental thereto.  Notwithstanding any provision to
the contrary elsewhere in this Agreement, none of the Administrative Agent and
the Collateral Agent shall have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.

 

8.2.                            Delegation of Duties.  Each of the
Administrative Agent and the Collateral Agent may execute any of their duties
under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  None of the Administrative Agent and the
Collateral Agent shall be responsible for the negligence or misconduct of any
agents or attorneys in fact selected by it with reasonable care.

 

8.3.                            Exculpatory Provisions.  Neither any Agent nor
any of their respective officers, directors, employees, agents, attorneys in
fact or affiliates shall be (i) liable for any action lawfully taken or omitted
to be taken by it or such Person under or in connection with this Agreement or
any other Loan Document (except to the extent that any of the foregoing are
found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Lenders for
any recitals, statements, representations or warranties made by any Loan Party
or any officer thereof contained in this Agreement or any other Loan Document or
in any certificate, report, statement or other document referred to or provided
for in, or received by the Agent under or in connection with, this Agreement or
any other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder.  The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

 

8.4.                            Reliance by the Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, email message, statement, order or other document
or conversation believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including counsel to the Borrower), independent
accountants and other experts reasonably selected by the Administrative Agent. 
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent.  The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless the Administrative
Agent shall first receive such advice or concurrence of the Required

 

60

--------------------------------------------------------------------------------


 

Lenders (or, if so specified by this Agreement, all Lenders) as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.  The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement or any other Loan
Document, all Lenders), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders and all future holders of
the Loans.

 

8.5.                            Notice of Default.  The Administrative Agent
shall not be deemed to have knowledge or notice of the occurrence of any Default
or Event of Default unless it has received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”.  In the event
that the Administrative Agent receives such a notice, it shall give notice
thereof to the Lenders.  The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders (or, if so specified by this Agreement or any other Loan
Document, all Lenders); provided that unless and until the Administrative Agent
shall have received such directions, the Administrative Agent may (but shall not
be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as the Administrative Agent shall
deem advisable in the best interests of the Lenders.

 

8.6.                            Non-Reliance on the Agent and Other Lenders. 
Each Lender expressly acknowledges that neither the Agent nor any of their
respective officers, directors, employees, agents, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender.  Each Lender represents
to the Agent that it has, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates and made its own decision to make its Term
Loans hereunder and enter into this Agreement.  Each Lender also represents that
it will, independently and without reliance upon any Agent or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit analysis, appraisals and decisions in
taking or not taking action under this Agreement and the other Loan Documents,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates.  Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of any Loan Party or any affiliate
of a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

 

8.7.                            Indemnification.  The Lenders agree to indemnify
the Agent in their capacity as such (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective Term Percentage in effect on the date on which
indemnification is sought under this Section 8.7 (or, if indemnification is
sought after the date upon which the Term Commitments shall have terminated and
the Term Loans shall have been paid in full, ratably in accordance with such
Term Percentage immediately prior to such date), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever that may at any time
(whether before or after the payment of the Term Loans) be imposed on, incurred
by or asserted against such Agent, in any way relating to or arising out of, the
Term Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any

 

61

--------------------------------------------------------------------------------


 

of the foregoing; provided that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s, gross negligence or willful misconduct.  The agreements in
this Section 8.7 shall survive the payment of the Term Loans and all other
amounts payable hereunder.

 

8.8.                            Agent in Its Individual Capacity.  Each Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though such Agent were not an
Agent.  With respect to its Term Loans made or renewed by it, each Agent shall
have the same rights and powers under this Agreement and the other Loan
Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

8.9.                            Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent upon ten (10) days’
notice to the Lenders and the Borrower.  If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the other Loan
Documents, then the Required Lenders shall appoint from among the Lenders a
successor agent for the Lenders, which successor agent shall be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term “Administrative Agent” shall
mean such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s rights, powers and duties as an Administrative
Agent shall be terminated, without any other or further act or deed on the part
of such former Administrative Agent or any of the parties to this Agreement or
any holders of the Term Loans.  If no successor agent has accepted appointment
as an Administrative Agent by the date that is ten (10) days following the
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above.  After the retiring
Administrative Agent’s resignation, the provisions of this Section 8 and
Section 9.5 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Administrative Agent under this Agreement and the other
Loan Documents.

 

8.10.                     The Co-Syndication Agents and the Co-Documentation
Agents.  The Co-Syndication Agents and the Co-Documentation Agents shall not
have any duties or responsibilities hereunder in their capacity as such or any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Co-Syndication Agents or the Co-Documentation Agents.

 

8.11.                     Collateral Security.  The Collateral Agent will hold,
administer and manage any Collateral pledged from time to time under the
Guarantee and Collateral Agreement either in its own name or as Collateral
Agent, but each Lender shall hold a direct, undivided pro rata beneficial
interest therein, on the basis of its proportionate interest in the Secured
Obligations, by reason of and as evidenced by this Agreement and the other Loan
Documents, subject to the priority of payments referenced in Section 6.4 of the
Guarantee and Collateral Agreement.

 

8.12.                     Enforcement by the Administrative Agent and Collateral
Agent.  All rights of action under this Agreement and under the Notes and all
rights to the Collateral hereunder may be enforced by the Administrative Agent
and the Collateral Agent and any suit or proceeding instituted by the
Administrative Agent or the Collateral Agent in furtherance of such enforcement
shall be brought in its name as Administrative Agent or Collateral Agent without
the necessity of joining as plaintiffs or defendants any other Lenders, and the
recovery of any judgment shall be for the benefit of Lenders subject to the
expenses of the Administrative Agent and the Collateral Agent.

 

62

--------------------------------------------------------------------------------


 

8.13.                     Withholding Tax.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Non-Excluded Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Non-Excluded Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.6(c) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this Section 8.13.  The agreements in this Section 8.13 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of this Agreement
and the repayment, satisfaction or discharge of all other Obligations.

 

SECTION 9
Miscellaneous

 

9.1.                            Amendments and Waivers.

 

(a)                                 None of this Agreement, any Note, any other
Loan Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 9.1.  Except
to the extent otherwise provided in (or permitted by) the Guarantee and
Collateral Agreement, the Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (I) enter into written amendments, supplements
or modifications hereto or to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Loan Parties hereunder or thereunder
or (II) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default or
Event of Default and its consequences; provided, however, that no such waiver
and no such amendment, supplement or modification shall (A)(i) forgive the
principal amount or extend the final scheduled date of maturity of any Term
Loan, (ii) reduce the stated rate of any interest or fee payable hereunder
(except in connection with the waiver of applicability of any post-default
increase in interest rates (which waiver shall be effective with the consent of
the Required Lenders)) or extend the scheduled date of any payment thereof,
(iii) increase the amount or extend the expiration date of any Lender’s Term
Commitment (it being understood that a waiver of any Event of Default or Default
shall not be deemed to be an increase in the amount of or extension of the
expiration date of any Lender’s Term Commitments ), or (iv) release all or
substantially all of the Collateral for the Obligations or release all or
substantially all of the Guarantors (except, in either case, as expressly
permitted by the Loan Documents), in each case without the written consent of
each Lender directly affected thereby, (B) RESERVED; (C) without the consent of
all the Lenders, (i) amend, modify or waive any provision of this
Section 9.1(a) or any other provision of any Section hereof expressly requiring
the consent of all the Lenders (except, in either case, for technical amendments
with respect to additional extensions of credit pursuant to this Agreement which
afford protections to such additional extensions of credit of the type provided
to the Term Commitments on the Closing Date), or (ii) reduce the percentage
specified in or otherwise change the definition of Required Lenders (it being
understood that, with the consent of the Required Lenders or as otherwise
permitted hereunder, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Required Lenders on substantially
the same basis as the extensions of Term Commitments are included on

 

63

--------------------------------------------------------------------------------


 

the Closing Date), or (iii) change Section 2.17 in a manner that would alter the
pro rata sharing of payments required thereby (other than as permitted thereby
or by Section 9.1(b)), (D) amend, modify or waive any provision of Section 8 or
any other provision of this Agreement or the other Loan Documents, which
affects, the rights, duties or obligations of the Administrative Agent without
the written consent of the Administrative Agent and (E) require consent of any
Person to an amendment to this Agreement made pursuant to Section 2.27 other
than the Borrower and each Lender participating in the respective Extension. 
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative Agent and all future holders of the Loans.  In the
case of any waiver, the Loan Parties, the Lenders and the Administrative Agent
shall be restored to their former position and rights hereunder and under any
other Loan Documents, and any Default or Event of Default waived shall be deemed
to have not occurred or to be cured and not continuing, as the parties may
agree; but no such waiver shall extend to any subsequent or other Default or
Event of Default, or impair any right consequent thereon.

 

(b)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Borrower and the institutions providing each Refinancing Credit Facility (as
defined below) (a) to add one or more additional credit facilities to this
Agreement for the purpose of refinancing or replacing any and all of the Term
Loans and Term Commitments hereunder (each a “Refinancing Credit Facility”) and
to permit the extensions of credit from time to time outstanding thereunder and
the accrued interest and fees in respect thereof to share ratably in the
benefits of this Agreement and the other Loan Documents and the accrued interest
and fees in respect thereof and (b) to include appropriately the Lenders holding
such credit facilities in any determination of the Required Lenders; provided
that (i) no Default or Event of Default then exists or would result therefrom,
(ii) any Refinancing Credit Facility does not mature prior to the earliest
maturity date of the Term Loans being refinanced and (iii) the other terms and
conditions of such Refinancing Credit Facility (excluding pricing and optional
prepayment and redemption terms) are substantially identical to, or (taken as a
whole) are no more favorable to the Lenders providing such Refinancing Credit
Facility than, those applicable to the Term Loans being refinanced (except for
covenants or other provisions applicable only to periods after the latest
Termination Date of the Term Loans existing at the time of such refinancing).

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 9.1, if the Administrative Agent and the Borrower
shall have jointly identified an obvious error or any error or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and the Borrower shall be permitted to
amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within ten (10) Business Days
following receipt of notice thereof.  Notwithstanding anything to the contrary
in this Agreement or the other Loan Documents, the Administrative Agent and the
Collateral Agent are each hereby irrevocably authorized by each Lender (and each
such Lender expressly consents), without any further action or the consent of
any other party to any Loan Document, to make any technical amendments to the
Guarantee and Collateral Agreement to correct any cross-references therein to
any provision of this Agreement that may be necessary in order to properly
reflect the amendments made to this Agreement.

 

(d)                                 Notwithstanding anything to the contrary
contained in the Loan Documents, the Loans of any Lender that is at the time a
Defaulting Lender shall not have any voting or approval rights under the Loan
Documents and shall be excluded in determining whether all Lenders, all affected
Lenders or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this Section 9.1);
provided that any waiver, amendment or modification (i) requiring the consent of
all Lenders or (ii) each affected Lender that affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of each
Defaulting Lender.

 

64

--------------------------------------------------------------------------------


 

9.2.                            Notices.

 

(a)                                 All notices, requests and demands to or upon
the respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when received, addressed as follows in the case of
the Loan Parties and the Administrative Agent, and as set forth in the
administrative questionnaire delivered to the Administrative Agent in the case
of the Lenders, or to such other address as may be hereafter notified by the
respective parties hereto and any future holders of the Notes:

 

The Borrower:

Micron Technology, Inc.

 

8000 S. Federal Way

 

Boise, Idaho 83716-9632

 

Attention: General Counsel

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Wilson Sonsini Goodrich & Rosati

 

650 Page Mill Road

 

Palo Alto, CA 94304

 

Attention: John Fore

 

Telecopier No.: 650-493-6811

 

 

The Administrative Agent:

Morgan Stanley Senior Funding, Inc.

 

1585 Broadway

 

New York, New York 10036

 

Attention: Agency Team

 

Email: AGENCY.BORROWERS@morganstanley.com

 

Telephone No.: 917-260-0588

 

 

 

with copies (which shall not constitute notice) to:

 

 

 

Simpson Thacher & Bartlett LLP

 

425 Lexington Ave

 

New York, NY 10017

 

Attention: Justin M. Lungstrum

 

Telecopier No.: 212-455-2502

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including e-mail and Internet or intranet websites or other information
platform) (the “Platform”) pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Sections 2.2, 2.8(e), 2.11, 2.13, 2.14, 2.15, 2.20 and 2.27(d) unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the

 

65

--------------------------------------------------------------------------------


 

deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  RESERVED.

 

(d)                                 Each of the Loan Parties understands that
the distribution of material through an electronic medium is not necessarily
secure and that there are confidentiality and other risks associated with such
distribution and agrees and assumes the risks associated with such electronic
distribution, except to the extent caused by the willful misconduct or gross
negligence of the Administrative Agent, as determined by a final, non-appealable
judgment of a court of competent jurisdiction.

 

(e)                                  The Platform and any Approved Electronic
Communications are provided “as is” and “as available”.  None of the Agent or
any of their respective officers, directors, employees, agents, advisors or
representatives warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by any of the Agent or any of their respective officers,
directors, employees, agents, advisors or representatives in connection with the
Platform or the Approved Electronic Communications.

 

(f)                                   Each of the Loan Parties, the Lenders and
the Agent agree that Administrative Agent may, but shall not be obligated to,
store any Approved Electronic Communications on the Platform in accordance with
the Administrative Agent’s customary document retention procedures and policies.

 

9.3.                            No Waiver; Cumulative Remedies.  No failure to
exercise and no delay in exercising, on the part of the Administrative Agent or
any Lender, any right, remedy, power or privilege hereunder or under the other
Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

9.4.                            Survival of Representations and Warranties.  All
representations and warranties made hereunder, in the other Loan Documents and
in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the making of the Term Loans and the other extensions of credit hereunder.

 

9.5.                            Payment of Expenses.  The Borrower agrees (a) to
pay or reimburse each of the Administrative Agent and the Collateral Agent for
all its reasonable out-of-pocket costs and expenses reasonably incurred in
connection with (i) the development, negotiation, preparation, execution and
delivery of this Agreement, the Notes and any other documents prepared in
connection herewith or therewith, including any amendment, supplement or
modification to any of the foregoing and (ii) the consummation and
administration of the transactions contemplated hereby and thereby, and the
reasonable fees and disbursements of one counsel to the Administrative Agent,
the Collateral Agent and the Arrangers, taken as a whole (and, to the extent
necessary, one local counsel in each relevant jurisdiction for all such
entities, taken as a whole and, solely in the case of an actual or potential
conflict of interest, one additional local counsel in each relevant jurisdiction
to the affected entities similarly situated, taken as a whole), and security
interest filing and recording fees and expenses, (b) to pay or reimburse the
Administrative Agent, the Collateral Agent and each Lender for all its
reasonable costs and expenses reasonably incurred in connection with the
enforcement or preservation of any rights under this Agreement, the Notes, the
other Loan Documents and any such other documents following the occurrence and
during the continuance of an Event of Default,

 

66

--------------------------------------------------------------------------------


 

including without limitation, the reasonable fees and disbursements of one
counsel to the Administrative Agent, the Collateral Agent and the Lenders and
each of their respective affiliates, taken as a whole (and, to the extent
reasonably necessary, one local counsel in each relevant jurisdiction for all
such entities, taken as a whole, and, solely in the case of an actual or
potential conflict of interest, one additional local counsel in each relevant
jurisdiction to the affected entities similarly situated, taken as a whole), and
(c) to pay, and indemnify and hold harmless each Lender, each Arranger, each
Co-Syndication Agent, each Co-Documentation Agent, the Collateral Agent, the
Administrative Agent and each of their respective Affiliates, directors,
officers, employees, representatives, partners and agents (each, an
“Indemnitee”) from and against any and all other liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance, preservation of rights and administration of
this Agreement, the Notes, the other Loan Documents or the use of the proceeds
of the Term Loans or any of the foregoing relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Loan Parties or any of their respective properties and the
reasonable fees and expenses of one legal counsel for the Indemnitees taken as a
whole in connection with claims, actions or proceedings by any Indemnitee
against any Loan Party under any Loan Document (all the foregoing in this clause
(c), collectively, the “indemnified liabilities”), provided that the Borrower
shall have no obligation hereunder to any Indemnitee with respect to indemnified
liabilities to the extent (x) determined by the final judgment of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of such Indemnitee or any of such Indemnitee’s Related
Persons, (y) resulting from a material breach by such Indemnitee or any of such
Indemnitee’s Related Persons of its material obligations under this Agreement or
the other Loan Documents or (z) related to any dispute solely among Indemnitees
other than any claims against any Indemnitee in its capacity or in fulfilling
its role as an Agent, an Arranger or any similar role under this Agreement and
the other Loan Documents and other than any claims involving any act or omission
on the part of the Borrower or its Subsidiaries; provided, further, that the
Borrower shall in no event be responsible for consequential, indirect, special
or punitive damages to any Indemnitee pursuant to this Section 9.5 except such
consequential, indirect, special or punitive damages required to be paid by such
Indemnitee in respect of any indemnified liabilities.  Without limiting the
foregoing, and to the extent permitted by applicable law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee.  To the extent permitted by
applicable law, no Loan Party nor any of their respective Subsidiaries shall
assert, and each Loan Party hereby waives, on behalf of itself and its
Subsidiaries, any claim against each Lender, each Co-Syndication Agent, each
Co-Documentation Agent, each Arranger, each Agent and their respective
affiliates, directors, officers, employees, attorneys, representatives, agents
or sub-agents, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Loan Document or any agreement or
instrument contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Term Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and each Loan Party hereby waives, releases and agrees, on behalf of
themselves and each of their respective Subsidiaries, not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.  All amounts due under this Section 9.5 shall
be payable not later than 10 days after written demand therefor.  The agreements
in this Section shall survive repayment of the Term Loans and all other amounts
payable hereunder.  This Section 9.5 shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claim.

 

67

--------------------------------------------------------------------------------


 

9.6.                            Successors and Assigns; Participations.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted, except that (i) unless otherwise permitted by
Section 6.3 hereof, the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more assignees (each,
an “Assignee”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Term Commitments and the Term Loans
at the time owing to it) with the prior written consent of:

 

(A)                               the Borrower (such consent not to be
unreasonably withheld, delayed or conditioned), provided that no consent of the
Borrower shall be required for an assignment to a Lender, an affiliate of a
Lender, an Approved Fund (as defined below) or, if an Event of Default under
Section 7.1(a) or (b) has occurred and is continuing, any other Person; and

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld, delayed or conditioned), provided that no consent of
the Administrative Agent shall be required for an assignment to a Lender, an
affiliate of a Lender or an Approved Fund.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Term Loans, the amount of the
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 unless
each of the Borrower and the Administrative Agent otherwise consent, provided
that (1) no such consent of the Borrower shall be required if an Event of
Default under Section 7.1(a) or (b) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its affiliates or
Approved Funds, if any;

 

(B)                               (1) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500 (although the Borrower
shall not be responsible for the payment of the recordation fee unless the
Borrower has chosen to replace a Lender pursuant to Section 2.26) and (2) the
assigning Lender shall have paid in full any amounts owing by it to the
Administrative Agent;

 

(C)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an administrative questionnaire in
which the Assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws; and

 

68

--------------------------------------------------------------------------------


 

(D)                               none of the Loan Parties, their respective
Affiliates or any natural person shall be an Assignee hereunder.

 

For the purposes of this Section 9.6, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) below, from and after the effective date specified
in each Assignment and Acceptance the Assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.18, 2.19, 2.20 and 9.5 for the period of time in
which it was a Lender hereunder.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section 9.6 shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)                              The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Term Commitments
of, and principal amount (and interest amounts) of the Term Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive (absent manifest error), and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.  Any assignment of any Term Loan shall be effective only upon
appropriate entries with respect thereto being made in the Register.

 

(v)                                 Upon its receipt of an Assignment and
Acceptance (executed via an electronic settlement system acceptable to the
Administrative Agent (or, if previously agreed with the Administrative Agent,
manually)), by a transferor Lender and an Assignee, as the case may be (and, in
the case of an Assignee that is not then a Lender, by the Administrative Agent
and the Borrower to the extent required under paragraph (c) below), together
with payment to the Administrative Agent by the transferor Lender or the
Assignee of a recordation and processing fee of $3,500 (which fee may be waived
or reduced in the sole discretion of the Administrative Agent), the
Administrative Agent shall (i) promptly accept such Assignment and Acceptance,
(ii) on the effective date of such transfer determined pursuant thereto record
the information contained therein in the Register and (iii) give notice of such
acceptance and recordation to the transferor Lender, the Assignee and the
Borrower.

 

(vi)                              Notwithstanding anything to the contrary
contained in this Section 9.6(b), no consent of the Administrative Agent (and no
processing and recordation fee or administrative questionnaire) shall be
required to be obtained, paid or delivered (as the case may be) for any
assignment of Term Loans in any principal amount as part of a purchase of such
Term Loans in accordance with Section 2.13(c).

 

69

--------------------------------------------------------------------------------


 

(c)                                  Any Lender may, without the consent of the
Borrower or the Administrative Agent, sell participations to one or more banks
or other entities (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its Term
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and the other Loan Documents and
to approve any amendment, modification or waiver of any provision of this
Agreement and any other Loan Document or to otherwise exercise its voting
righting rights under this Agreement and any other Loan Document; provided that
such agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 9.1(a) and (2) directly affects such
Participant.  Subject to paragraph (c)(i) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.18, 2.19
and 2.20 (subject to the requirements and limitations of such sections and
Sections 2.21 and 2.26 and it being understood that the documentation required
under Section 2.19(e) shall be delivered solely to the participating Lender) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.  To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 9.7(b) as though it were a Lender, provided such Participant shall be
subject to Section 9.7(a) as though it were a Lender.

 

(i)                                     A Participant shall not be entitled to
receive any greater payment under Section 2.18, 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, except to the extent that any entitlement to a greater
payment results from a change in any Requirement of Law arising after such
Participant became a Participant.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and related interest amounts) of each participant’s
interest in the Term Loans or other obligations under this Agreement (the
“Participant Register”).  The entries in a Participant Register shall be
conclusive, absent manifest error, and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary. 
No Lender shall have any obligation to disclose all or any portion of a
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Loans) except to the
extent that such disclosure is necessary to establish that such Loan is in
registered form under Section 5f.103(c) of the United States Treasury
Regulations or, if different, under Sections 871(h) or 881(c) of the Code.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(e)                                  Subject to Section 9.15, the Borrower
authorizes each Lender to disclose to any Transferee and any prospective
Transferee (in each case which agrees to comply with the provisions of
Section 9.15 or confidentiality requirements no less restrictive on such
prospective transferee than those set forth in Section 9.15) any and all
financial information in such Lender’s possession concerning the Borrower and
its

 

70

--------------------------------------------------------------------------------


 

Affiliates which has been delivered to such Lender by or on behalf of the
Borrower pursuant to this Agreement or any other Loan Document or which has been
delivered to such Lender by or on behalf of the Borrower in connection with such
Lender’s credit evaluation of the Borrower and its Affiliates prior to becoming
a party to this Agreement.

 

9.7.                            Adjustments; Setoff.

 

(a)                                 Except to the extent that this Agreement,
any other Loan Document or a court order expressly provides or permits for
payments to be allocated to a particular Lender or to the Lenders, if any Lender
(a “Benefited Lender”) shall receive any payment of all or part of the
Obligations owing to it (other than in connection with an assignment or
participation made pursuant to Section 9.6 or in connection with an auction that
is permitted under Section 2.13(c)), or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by setoff or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided that if
all or any portion of such excess payment or benefits is thereafter recovered
from such Benefited Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.  Notwithstanding anything to the contrary contained in this
Section 9.7(a), no purchase of Term Loans in connection with an Auction that is
permitted under Section 2.13(c) (and no payment made or cancellation of such
Term Loans in connection therewith) and no extension of Term Loans that is
permitted under Section 2.27 shall constitute a payment of any of such Term
Loans for purposes of this Section 9.7.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law and subject to the terms of the Guarantee and
Collateral Agreement, each Lender shall have the right, without notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any Obligations becoming due and payable by
the Borrower (whether at the stated maturity, by acceleration or otherwise), to
apply to the payment of such Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of the Borrower.  Each Lender agrees promptly to notify the Borrower and the
Administrative Agent after any such application made by such Lender, provided
that the failure to give such notice shall not affect the validity of such
application.

 

9.8.                            Counterparts.  This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.  Delivery of an executed signature
page of this Agreement by facsimile or email transmission shall be effective as
delivery of a manually executed counterpart hereof.

 

9.9.                            Severability.  Any provision of this Agreement
that is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

9.10.                     Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any

 

71

--------------------------------------------------------------------------------


 

Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the other Loan Documents.

 

9.11.                     GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

9.12.                     Submission To Jurisdiction; Waivers.

 

(a)                                 Subject to clause (b)(iii) of this
Section 9.12, each party hereto hereby irrevocably and unconditionally submits
for itself and its property in any legal action or proceeding relating to this
Agreement and the other Loan Documents to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States for the Southern District of New York, and appellate courts from
any thereof, in each case that are located in the Borough of Manhattan, the City
of New York;

 

(b)                                 The Borrower hereby irrevocably and
unconditionally:

 

(i)                                     agrees that any such action or
proceeding shall be brought in such courts and waives any objection that it may
now or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(ii)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
the Borrower at its address set forth in Section 9.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

 

(iii)                               agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right of any Agent, any Arranger or any Lender to sue in any other
jurisdiction; and

 

(iv)                              waives, to the maximum extent not prohibited
by law, any right it may have to claim or recover in any legal action or
proceeding referred to in this Section any special, exemplary, punitive or
consequential damages.

 

9.13.                     Acknowledgements.  The Borrower hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents;

 

(b)                                 notwithstanding the provisions of this
Agreement or any of the other Loan Documents, the Co-Syndication Agents, the
Co-Documentation Agents and the Arrangers shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement and the other
Loan Documents;

 

(c)                                  the Agent, the Arrangers, the
Co-Syndication Agents, the Co-Documentation Agents, the Lenders and their
Affiliates may have economic interests that conflict with those of the Borrower;
and

 

(d)                                 no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Borrower and the Lenders.

 

72

--------------------------------------------------------------------------------


 

9.14.                     Releases of Guarantees and Liens.

 

(a)                                 Notwithstanding anything to the contrary
contained herein or in any other Loan Document, each of the Administrative Agent
and the Collateral Agent is hereby irrevocably authorized by each Lender (and
each such Lender hereby expressly consents) (without requirement of notice to or
consent of any Lender except as expressly required by Section 9.1(a)), and each
of the Administrative Agent and the Collateral Agent hereby agrees with the
Borrower, to take any action reasonably requested by the Borrower to effect the
release of any Collateral or Guarantor from its guarantee obligations (i) to the
extent necessary to permit consummation of any transaction not prohibited by any
Loan Document or that has been consented to in accordance with
Section 9.1(a) including, in each case and without limitation, any sale,
transfer or other disposition of any Collateral or Guarantor (other than to the
Borrower or another Guarantor), including as a result of any investments of
Collateral in non-Guarantor Subsidiaries to the extent not prohibited by the
Loan Documents, (ii) to the extent any such release is permitted at such time
pursuant to the Guarantee and Collateral Agreement (including in connection with
the grant of a Permitted Prior Lien (as defined in the Guarantee and Collateral
Agreement) or (iii) under the circumstances described in paragraphs (b) or
(c) below (and, upon the consummation of any such transaction in preceding
clause (i), (ii) or (iii), such Collateral shall be transferred free and clear
of all Liens under the Security Documents and/or such Guarantor shall be
released from its obligations under the Guarantee and Collateral Agreement);
provided that if any such transaction is a sale, transfer or other disposition
(whether in the form of an exclusive license or otherwise) of all or
substantially all of the Material Intellectual Property to any Person (in a
single transaction or in a series of related transactions), unless such
transaction or series of related transactions is pursuant to a Change of Control
not prohibited by Section 6.3 or a sale, transfer or other disposition to a
Guarantor or a Person that becomes a Guarantor in connection with such
transaction, the Administrative Agent and the Collateral Agent shall be required
to take any such action requested by the Borrower to effect the release of any
Collateral if and only if each of the following additional conditions are
satisfied: (x) there is no Default or Event of Default immediately prior to or
after giving effect to such transaction(s), and (y) the Borrower shall have
delivered to the Administrative Agent and Collateral Agent a certificate of a
Responsible Officer certifying that (1) the Borrower has determined that such
conveyances and/or transfers are necessary or desirable in connection with a
reorganization, restructuring, optimization or other similar event/action in
furtherance of the business interests of the Borrower and its Restricted
Subsidiaries, taken as a whole, (2) each transferee in such transaction or
series of transactions is a Restricted Subsidiary, and (3) the Borrower has or
will receive consideration for such Material Intellectual Property that
constitutes fair market value of such Material Intellectual Property as
determined by the Borrower in a commercially reasonable manner.

 

(b)                                 At such time as the Term Loans and the other
obligations under the Loan Documents shall have been paid in full, the
Collateral shall be released from the Liens created by the Security Documents
with respect to the Loans, and the Security Documents and all obligations with
respect to the Loans (other than those expressly stated to survive such
termination) of the Administrative Agent, the Collateral Agent and each Loan
Party under the Security Documents shall terminate, all without delivery of any
instrument or performance of any act by any Person.

 

(c)                                  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Lenders hereby agree, and
each of the Administrative Agent and the Collateral Agent is hereby irrevocably
authorized by each Lender (without requirement of notice to or consent of any
Lender) to take any action required by the Borrower having the effect of
releasing a Guarantor from its guarantee obligations hereunder and as a Grantor
under the Security Documents if (i) all or substantially all of the assets of
such Guarantor have been sold or otherwise disposed of (including by way of
merger or consolidation) to a Person that is not a Borrower or a Guarantor or
(ii) such Guarantor has been liquidated or dissolved.

 

(d)                                 In connection with any release of Collateral
of the type described above in clause (a) or (c) or any other transaction
involving Collateral which transaction is not prohibited by the Loan Documents,

 

73

--------------------------------------------------------------------------------


 

notwithstanding anything to the contrary contained herein or in any other Loan
Document, each of the Administrative Agent and the Collateral Agent is hereby
irrevocably authorized by each Lender (and each such Lender hereby expressly
consents) (without requirement of notice to or consent of any Lender except as
expressly required by Section 9.1(a)) to take any action with respect to the
Collateral requested by the Borrower to the extent necessary to evidence such
release or other transaction, including without limitation, directing the
Collateral Agent to execute agreements (including, without limitation, with
third parties) with respect to any Collateral, upon the delivery to the
Administrative Agent and Collateral Agent of a certificate signed by an officer
of the Borrower stating that such action and the release of the Collateral or
other transaction, as applicable, is permitted by each Security Document.

 

9.15.                     Confidentiality.  Each Agent, each Arranger, each
Co-Syndication Agent, each Co-Documentation Agent, and each Lender agrees to
keep confidential all non-public information provided to it by any Loan Party,
the Administrative Agent or any Lender pursuant to or in connection with this
Agreement; provided that nothing herein shall prevent any Agent, any Arranger,
any Co-Syndication Agent, any Co-Documentation Agent, or any Lender from
disclosing any such information (a) to the Administrative Agent, any other
Lender or any affiliate thereof (so long as such affiliate agrees to be bound by
the provisions of this Section 9.15), (b) subject to an agreement to comply with
provisions no less restrictive than this Section 9.15, or to any actual or
prospective Transferee (or any professional advisor to such counterparty),
(c) to its employees, directors, officers, agents, attorneys, accountants,
partners and other professional advisors or those of any of its affiliates,
(d) upon the request or demand, or in accordance with the requirements
(including reporting requirements), of any Governmental Authority having
jurisdiction over such Lender, provided that to the extent permitted by law,
such Lender shall promptly notify the applicable Loan Party of such disclosure
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank authority exercising examination or regulatory
authority), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law or
other legal process, provided that to the extent permitted by law, such Lender
shall promptly notify the applicable Loan Party of such disclosure (except with
respect to any audit or examination conducted by bank accountants or any
governmental bank authority exercising examination or regulatory authority),
(f) if requested or required to do so in connection with any litigation or
similar proceeding; provided that to the extent permitted by law, such Lender
shall promptly notify the applicable Loan Party of such disclosure, (g) to the
extent such information has been independently developed by such Lender or that
has been publicly disclosed other than in breach of this Agreement, (h) to the
National Association of Insurance Commissioners or any similar organization or
any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

 

Each Lender acknowledges that all information, including requests for waivers
and amendments, furnished by the Borrower or the Administrative Agent pursuant
to, or in the course of administering this Agreement or the other Loan
Documents, will be syndicate-level information, which may (except as provided in
the following paragraph) contain material non-public information concerning the
Borrower and its Affiliates and their related parties or their respective
securities.  Accordingly, each Lender confirms to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of material non-public information, (ii) it has identified in its
administrative questionnaire a credit contact who may receive information that
may contain material non-public information in accordance with its compliance
procedures and applicable law, including federal and state securities laws and
(iii) it will handle such material non-public information in accordance with
those procedures and applicable law, including federal and state securities
laws.

 

The Borrower acknowledges that certain of the Lenders may be “public-side”
Lenders (Lenders that do not wish to receive material non-public information
with respect to the Borrower, its subsidiaries or their securities) (each, a
“Public Lender”) and, if documents required to be delivered pursuant to
Section 5.1 or 5.2

 

74

--------------------------------------------------------------------------------


 

or otherwise are being distributed through the Platform, the Borrower agrees to
designate those documents or other information that are suitable for delivery to
the Public Lenders as such.  Any document that the Borrower has indicated
contains non-public information shall not be posted on that portion of the
Platform designated for such Public Lenders.  If the Borrower has not indicated
whether a document delivered pursuant to Section 5.1 or 5.2 contains non-public
information, the Administrative Agent reserves the right to post such document
or notice solely on that portion of the Platform designated for Lenders who wish
to receive material nonpublic information with respect to the Borrower, its
Subsidiaries and their securities.  The Borrower acknowledges and agrees that
copies of the Loan Documents may be distributed to Public Lenders (unless the
Borrower promptly notifies the Administrative Agent that any such document
contains material non-public information with respect to the Borrower or its
securities).

 

9.16.                     WAIVERS OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

9.17.                     Patriot Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.  The Borrower
shall, and shall cause each of its Subsidiaries to, provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by each Lender and the Administrative Agent to maintain
compliance with the Patriot Act.

 

9.18.                     No Fiduciary Duty.  Each Agent, each Co-Syndication
Agent, each Co-Documentation Agent, each Lender, the Arrangers and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”) may have economic interests that conflict with those of the Borrower,
its stockholders and/or its affiliates.  The Borrower agrees that nothing in the
Loan Documents or otherwise will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, its stockholders or its affiliates, on the
other.  The Borrower acknowledges and agrees that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Borrower, on the other, and
(ii) in connection therewith and with the process leading thereto, (x) no Lender
has assumed an advisory or fiduciary responsibility in favor of the Borrower,
its stockholders or its affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise the Borrower, its stockholders or its
affiliates on other matters) or any other obligation to the Borrower except the
obligations expressly set forth in the Loan Documents and (y) each Lender is
acting solely as principal and not as the agent or fiduciary of the Borrower,
its management, stockholders, creditors or any other Person.  The Borrower
acknowledges and agrees that the Borrower has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.  The Borrower agrees that it will
not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Borrower, in connection with
such transaction or the process leading thereto.  None of the Arrangers
identified on the cover page or signature pages of this Agreement shall have any
rights, powers, obligations, liabilities, responsibilities or duties under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as a Lender hereunder.  Without limiting any other provision of this
Article, none of such Arrangers in their respective capacities as such shall
have or be deemed to have any fiduciary relationship with any Lender, the
Administrative Agent,

 

75

--------------------------------------------------------------------------------


 

any Co-Syndication Agent, any Co-Documentation Agent, or any other Person by
reason of this Agreement or any other Loan Document.

 

9.19.                     Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

i)                                         the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

ii)                                      the effects of any Bail-In Action on
any such liability, including, if applicable:

 

(1)                                 a reduction in full or in part or
cancellation of any such liability;

 

(2)                                 a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(3)                                 the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

9.20.                     Lien Sharing and Priority Confirmation.  Each Lender
party to this Agreement, and the Administrative Agent on behalf of the Lenders,
hereby agree that:

 

(a)                                 all First Lien Obligations will be and are
secured equally and ratably by all First Liens at any time granted by the
Borrower or any other Grantor to secure any Obligations (as defined in the Pari
Passu Intercreditor Agreement) in respect of this Agreement and the Loan
Documents, whether or not upon property otherwise constituting collateral for
such Obligations (as defined in the Pari Passu Intercreditor Agreement) in
respect of this Agreement and the Loan Documents and that all such First Liens
will be enforceable by the Collateral Agent for the benefit of all holders of
First Lien Obligations equally and ratably;

 

(b)                                 the Administrative Agent and each of the
Lenders in respect of the Obligations (as defined in the Pari Passu
Intercreditor Agreement) in respect of this Agreement and the Loan Documents
represented thereby are bound by the provisions of the Pari Passu Intercreditor
Agreement, including without limitation the provisions relating to the ranking
of First Liens and the order of application of proceeds from enforcement of
First Liens; and

 

(c)                                  the Administrative Agent and each of the
Lenders consent to and direct the Collateral Agent to perform the Collateral
Agent’s obligations under the Pari Passu Intercreditor Agreement and the
Security Documents.

 

The foregoing provisions of this Section 9.20 are intended for the enforceable
benefit of, and will be enforceable as a third party beneficiary by, all holders
of First Lien Debt, each existing and future representative of First Lien Debt
and the Collateral Agent.

 

76

--------------------------------------------------------------------------------


 

IN WITNESS HEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

 

BORROWER:

 

 

 

MICRON TECHNOLOGY, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ernest E. Maddock

 

 

Name:

Ernest E. Maddock

 

 

Title:

Chief Financial Officer and

 

 

 

Vice President, Finance

 

[Signature Page to Micron Technology, Inc. Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Jonathan Rauen

 

 

Name:

Jonathan Rauen

 

 

Title:

Authorized Signatory

 

[Signature Page to Micron Technology, Inc. Credit Agreement]

--------------------------------------------------------------------------------